 



EXHIBIT 10.6
EXECUTION VERSION
 
CREDIT AGREEMENT
Dated as of April 19, 2007,
Among
KING PHARMACEUTICALS, INC.,
THE LENDERS NAMED HEREIN,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent,
as Collateral Agent and
as Swingline Lender,
BANK OF AMERICA, N.A.,
and
UBS SECURITIES LLC,
as Co-Syndication Agents
CITIGROUP GLOBAL MARKETS INC.,
WACHOVIA BANK, NATIONAL ASSOCIATION,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
U.S. BANK NATIONAL ASSOCIATION,
as Managing Agent
 
CREDIT SUISSE SECURITIES (USA) LLC,
as Sole Lead Arranger and Bookrunner
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    21  
 
       
ARTICLE II
       
 
       
The Credits
       
 
       
SECTION 2.01. Commitments
    22  
SECTION 2.02. Loans
    22  
SECTION 2.03. Swingline Loans
    24  
SECTION 2.04. Letters of Credit
    25  
SECTION 2.05. Borrowing Procedure
    30  
SECTION 2.06. Evidence of Debt; Repayment of Loans
    31  
SECTION 2.07. Fees
    31  
SECTION 2.08. Interest on Loans
    33  
SECTION 2.09. Default Interest
    33  
SECTION 2.10. Alternate Rate of Interest
    33  
SECTION 2.11. Termination and Reduction of Commitments
    34  
SECTION 2.12. Conversion and Continuation of Borrowings
    34  
SECTION 2.13. Prepayment
    35  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    36  
SECTION 2.15. Change in Legality
    37  
SECTION 2.16. Indemnity
    38  
SECTION 2.17. Pro Rata Treatment
    39  
SECTION 2.18. Sharing of Setoffs
    39  
SECTION 2.19. Payments
    40  
SECTION 2.20. Taxes
    41  
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    42  
 
       
ARTICLE III
       
 
       
Representations and Warranties
       
 
       
SECTION 3.01. Organization; Powers
    43  
SECTION 3.02. Authorization
    43  

i 



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.03. Enforceability
    44  
SECTION 3.04. Governmental Approvals
    44  
SECTION 3.05. Financial Statements
    44  
SECTION 3.06. No Material Adverse Effect; No Default
    44  
SECTION 3.07. Title to Properties; Possession Under Leases
    44  
SECTION 3.08. Subsidiaries
    45  
SECTION 3.09. Litigation; Compliance with Laws
    45  
SECTION 3.10. Agreements
    45  
SECTION 3.11. Federal Reserve Regulations
    46  
SECTION 3.12. Investment Company Act
    46  
SECTION 3.13. Use of Proceeds
    46  
SECTION 3.14. Tax Returns
    46  
SECTION 3.15. No Material Misstatements
    46  
SECTION 3.16. Employee Benefit Plans
    46  
SECTION 3.17. Environmental Matters
    47  
SECTION 3.18. Insurance
    47  
SECTION 3.19. Pledge Agreement
    48  
SECTION 3.20. Labor Matters
    48  
SECTION 3.21. Solvency
    48  
 
       
ARTICLE IV
       
 
       
Conditions of Lending
       
 
       
SECTION 4.01. All Credit Events
    49  
SECTION 4.02. Effective Date
    49  
 
       
ARTICLE V
       
 
       
Affirmative Covenants
       
 
       
SECTION 5.01. Existence; Businesses and Properties
    52  
SECTION 5.02. Obligations and Taxes
    52  
SECTION 5.03. Financial Statements, Reports, etc
    52  
SECTION 5.04. Litigation and Other Notices
    54  
SECTION 5.05. Employee Benefits
    54  
SECTION 5.06. Maintaining Records; Access to Properties and Inspections
    54  
SECTION 5.07. Use of Proceeds
    55  
SECTION 5.08. Compliance with Environmental Laws
    55  
SECTION 5.09. Compliance with Laws
    55  
SECTION 5.10. Further Assurances
    55  

ii 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VI
       
 
       
Negative Covenants
       
 
       
SECTION 6.01. Indebtedness
    55  
SECTION 6.02. Liens
    56  
SECTION 6.03. Sale and Lease-Back Transactions
    58  
SECTION 6.04. Investments, Loans and Advances
    58  
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    59  
SECTION 6.06. Dividends and Distributions; Restrictions on Ability of
Subsidiaries to Pay Dividends
    60  
SECTION 6.07. Transactions with Affiliates
    61  
SECTION 6.08. Business of Borrower and Subsidiaries
    62  
SECTION 6.09. Fiscal Year
    62  
SECTION 6.10. Leverage Ratio
    62  
SECTION 6.11. Consolidated Interest Expense Coverage Ratio
    62  
SECTION 6.12. Consolidated Net Worth
    62  
SECTION 6.13. Amendment of Material Documents
    62  
SECTION 6.14. Prepayments, Redemptions and Repurchases of Debt
    62  
 
       
ARTICLE VII
       
 
       
Events of Default
       
 
       
ARTICLE VIII
       
 
       
The Administrative Agent and the Collateral Agent
       
 
       
ARTICLE IX
       
 
       
Miscellaneous
       
 
       
SECTION 9.01. Notices
    68  
SECTION 9.02. Survival of Agreement
    69  
SECTION 9.03. Binding Effect
    69  
SECTION 9.04. Successors and Assigns
    69  
SECTION 9.05. Expenses; Indemnity
    73  
SECTION 9.06. Right of Setoff
    74  
SECTION 9.07. APPLICABLE LAW
    74  
SECTION 9.08. Waivers; Amendments
    75  
SECTION 9.09. Interest Rate Limitation
    76  
SECTION 9.10. Entire Agreement
    76  
SECTION 9.11. WAIVER OF JURY TRIAL
    76  

iii 



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.12. Severability
    76  
SECTION 9.13. Counterparts
    77  
SECTION 9.14. Headings
    77  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    77  
SECTION 9.16. Confidentiality; Material Non-Public Information
    77  
SECTION 9.17. Releases of Guarantors and Collateral
    79  
SECTION 9.18. Patriot Act
    80  
SECTION 9.19. No Fiduciary Duty
    80  
SECTION 9.20. Waiver of Notice Period in connection with Termination of the
Commitments under the Existing Credit Agreement
    80  

iv 



--------------------------------------------------------------------------------



 



     
SCHEDULES:
     
Schedule 1.01(a)
  Guarantors
Schedule 1.01(b)
  Investment Policy
Schedule 1.01(c)
  Existing Letters of Credit
Schedule 2.01
  Commitments
Schedule 3.08
  Subsidiaries
Schedule 3.09
  Litigation
Schedule 3.17
  Environmental Matters
Schedule 3.18
  Insurance
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens
Schedule 6.04(a)
  Existing Investments  
EXHIBITS:
     
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Acceptance
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Guarantee Agreement
Exhibit E
  Form of Pledge Agreement
Exhibit F
  Form of Indemnity, Subrogation and Contribution Agreement
Exhibit G-1
  Form of Opinion of James Elrod, Esq., General Counsel of the Borrower
Exhibit G-2
  Form of Opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
special counsel to the Borrower
Exhibit G-3
  Form of Opinion of Bass, Berry & Sims PLC, Tennessee counsel to the Borrower
Exhibit H
  Form of Promissory Note

v 



--------------------------------------------------------------------------------



 



 

     CREDIT AGREEMENT dated as of April 19, 2007 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among KING
PHARMACEUTICALS, INC., a Tennessee corporation (the “Borrower”); the Lenders (as
defined in Article I); CREDIT SUISSE, a bank organized under the laws of
Switzerland, acting through its Cayman Islands Branch, as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent” and the “Collateral Agent”), and as swingline lender (in such capacity,
the “Swingline Lender”), Bank of America, N.A. and UBS Securities LLC, as
co-syndication agents (in such capacity, “Co-Syndication Agents”); Citigroup
Global Markets Inc., Wachovia Bank, National Association and The Royal Bank of
Scotland plc, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”); U.S. Bank National Association, as managing agent
(in such capacity, the “Managing Agent”); and the Issuing Banks (as defined in
Article I).
          The Borrower has requested the Lenders to extend credit in the form of
Revolving Loans at any time and from time to time on or after the Effective Date
and prior to the Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $475,000,000. The Borrower has requested the
Swingline Lender to extend credit, at any time and from time to time prior to
the Maturity Date, in the form of Swingline Loans in an aggregate principal
amount at any time outstanding not in excess of $20,000,000. The Borrower has
requested that the Issuing Banks issue letters of credit, in an aggregate face
amount at any time outstanding not in excess of $30,000,000 to support payment
obligations incurred in the ordinary course of business by the Borrower and the
Subsidiaries. The proceeds of the Revolving Loans and of the Swingline Loans are
to be used by the Borrower and the Subsidiaries to provide working capital and
for other general corporate purposes, including permitted acquisitions and the
refinancing of amounts outstanding under the Existing Credit Agreement, and the
Letters of Credit are to be used by the Borrower and the Subsidiaries for
general corporate purposes. The Lenders, the Swingline Lender and the Issuing
Banks have agreed to extend such credit on the terms and subject to the
conditions set forth herein.
          Accordingly, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.



--------------------------------------------------------------------------------



 



 

 2
          “ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.
          “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to the
product of (a) the LIBO Rate in effect for such Interest Period and
(b) Statutory Reserves.
          “Administrative Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.07(b).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.
          “Aggregate Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Revolving Credit Exposures.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.
          “Applicable Percentage” shall mean, for any day, with respect to any
Eurodollar Revolving Loan or ABR Loan or with respect to the Commitment Fees, as
the case may be, the applicable percentage set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Fee Percentage”, as the case may be, based
upon the Leverage Ratio as of the fiscal quarter end next preceding the most
recent Determination Date; provided that until the first Determination Date
occurring after the Effective Date, the Applicable Percentage shall be
determined by reference to Category 1:



--------------------------------------------------------------------------------



 



3

                              Eurodollar   ABR   Fee Leverage Ratio   Spread  
Spread   Percentage
Category 1
                       
Less than 1.25 to 1.00
    0.875 %     0.000 %     0.200 %
 
                       
Category 2
                       
Less than 1.75 to 1.00 but greater than or equal to 1.25 to 1.00
    1.000 %     0.000 %     0.250 %
 
                       
Category 3
                       
Less than 2.25 to 1.00 but greater than or equal to 1.75 to 1.00
    1.125 %     0.125 %     0.275 %
 
                       
Category 4
                       
Less than 2.75 to 1.00 but greater than or equal to 2.25 to 1.00
    1.250 %     0.250 %     0.300 %
 
                       
Category 5
                       
Greater than or equal to 2.75 to 1.00
    1.500 %     0.500 %     0.350 %

Notwithstanding the foregoing, at any time when the Borrower has failed to
deliver the financial statements and certificates required by Section 5.03(a),
(b) or (c), and at any time after the occurrence and during the continuance of
an Event of Default, the Applicable Percentage shall be determined by reference
to Category 5.
          “Arranger” shall mean Credit Suisse Securities (USA) LLC.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Borrowing” shall mean a group of Loans of a single Class and Type
made by the Lenders on a single date and as to which a single Interest Period is
in effect.
          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.05 and substantially in the form of Exhibit C.
          “Breakage Event” shall have the meaning assigned to such term in
Section 2.16.
          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in New York City, New York are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.



--------------------------------------------------------------------------------



 



4

          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          A “Change in Control” shall be deemed to have occurred if (a) any
person or group (within the meaning of Rule 13d-5 of the Securities Exchange Act
of 1934, as amended, as in effect on the date hereof) shall own directly or
indirectly, beneficially or of record, shares representing more than 20% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of the
Borrower, nor (ii) appointed by directors so nominated; or (c) any change in
control (or similar event, however denominated) with respect to the Borrower or
any of the Subsidiaries shall occur under and as defined in any indenture or
agreement to which the Borrower or any of the Subsidiaries is a party in respect
of Indebtedness of the Borrower or any Subsidiary the aggregate principal amount
of which exceeds $10,000,000.
          “Charges” shall have the meaning assigned to such term in
Section 9.09.
          “Class”, when used in respect of any Loan or Borrowing, shall refer to
whether such Loan or Borrowing shall be a Revolving Loan or Borrowing or a
Swingline Loan, and, in the case of a Revolving Loan or Borrowing and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment or Swingline Commitment.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Collateral Requirement” shall mean, at any time on and after the
Effective Date (other than at any time when security interests under the
Security Documents are not required to be in effect under Section 9.17), that
the Pledge Agreement (or a supplement referred to in Section 23 thereof) shall
have been duly executed by the Borrower and each Guarantor, shall have been
delivered to the Collateral Agent and shall be in full force and effect, and all
the outstanding Equity Interests in Subsidiaries owned by the Borrower or any
Guarantor shall have been duly and validly pledged thereunder to the Collateral
Agent for the ratable benefit of the Secured Parties and certificates
representing such Equity Interests in Subsidiaries, accompanied by instruments
of transfer and stock powers endorsed in blank, shall be in the actual



--------------------------------------------------------------------------------



 



5

possession of the Collateral Agent; provided that the Borrower and the
Guarantors shall not be required to pledge more than 65% of the Equity Interests
of any Foreign Subsidiary.
          “Commitment” shall mean a Revolving Credit Commitment or Swingline
Commitment.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.07(a).
          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated March 2007.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, plus, without duplication and to the extent deducted
from revenues in determining Consolidated Net Income, the sum for such period of
(a) the aggregate amount of Consolidated Interest Expense, (b) the aggregate
amount of letter of credit fees paid, (c) the aggregate amount of income tax
expense, (d) all amounts attributable to depreciation and amortization expense
(including amortization of deferred financing costs), (e) all extraordinary
charges, (f) all other non-cash charges, and (g) non-recurring special cash
charges in respect of acquisitions in an aggregate amount for any such
acquisition not to exceed $50,000,000, and minus, without duplication and to the
extent added to revenues in determining Consolidated Net Income for such period,
all extraordinary gains during such period, all as determined on a consolidated
basis with respect to the Borrower and the Subsidiaries in accordance with GAAP.
          “Consolidated Interest Expense” shall mean, for any period, the
interest expense, both expensed and capitalized (including the interest
component in respect of Capital Lease Obligations), accrued or paid by the
Borrower and the Subsidiaries during such period, determined on a consolidated
basis in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined exclusive of deferred financing costs and the amortization
thereof and after giving effect to any net payments made or received by the
Borrower and the Subsidiaries with respect to Hedging Agreements.
          “Consolidated Interest Expense Coverage Ratio” shall mean, for any
period, the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period.
          “Consolidated Net Income” shall mean, for any period, net income or
loss of the Borrower and the Subsidiaries for such period, as determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded (a) the income of any person in which any other person (other than the
Borrower or any of the Subsidiaries or any director holding qualifying shares in
compliance with applicable law) has a joint equity interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of the Subsidiaries by such person during such period, (b) the
loss of any person (other than a consolidated Subsidiary) in which any other
person (other than the Borrower and any of the Subsidiaries or any director
holding



--------------------------------------------------------------------------------



 



6

qualifying shares in compliance with applicable law) has a joint interest,
except to the extent of the aggregate investment of the Borrower and any of the
Subsidiaries in such person during such period, and (c) the income (or loss) of
any person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of the Subsidiaries or the date that
person’s assets are acquired by the Borrower or any of the Subsidiaries.
          “Consolidated Net Worth” shall mean, as at any date of determination,
the consolidated stockholders’ equity of the Borrower and the Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “Convertible Note Indenture” shall mean the Indenture dated as of
March 29, 2006, between King Pharmaceuticals, Inc., the subsidiary guarantors
party thereto and The Bank of New York Trust Company, N.A., as trustee.
          “Convertible Notes” shall mean 11/4% convertible senior notes due
April 1, 2026, issued pursuant to the Convertible Note Indenture.
          “Co-Documentation Agent” shall have the meaning assigned to such term
in the preamble to this Agreement.
          “Co-Syndication Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.
          “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Designated Indebtedness” shall mean the Borrower’s senior unsecured
long-term, non-credit enhanced indebtedness for borrowed money.
          “Determination Date” shall mean each day that is the 45th day after
the end of any of the first three fiscal quarters, or the 90th day after the end
of the final fiscal quarter, in any fiscal year of the Borrower.
          “dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiary” shall mean a Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.



--------------------------------------------------------------------------------



 



7

          “Effective Date” shall mean the date on which the conditions set forth
in Section 4.02 are satisfied (or waived in accordance with Section 9.08).
          “environment” shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or as otherwise defined in any Environmental Law.
          “Environmental Claim” shall mean any written allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any person for
damages, injunctive or equitable relief, personal injury (including sickness,
disease or death), Remedial Action costs, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon (a) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases), (b) exposure to any Hazardous Material,
(c) the presence, use, handling, generation, transportation, storage, treatment
or disposal of any Hazardous Material or (d) the violation or alleged violation
of any Environmental Law or Environmental Permit.
          “Environmental Law” shall mean any and all applicable present and
future treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
Release or threatened Release of any Hazardous Material or to health and safety
matters, including, but not limited to, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601
et seq. (collectively “CERCLA”), the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, 42 U.S.C. § 6901 et seq., the Federal Water Pollution
Control Act, as amended, 33 U.S.C. § 1251 et seq., the Clean Air Act of 1970, as
amended 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act of 1976, 15
U.S.C. § 2601 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. § 651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. § 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 5101 et seq., and any similar or implementing
state or local law, and all amendments or regulations promulgated under any of
the foregoing.
          “Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a person.



--------------------------------------------------------------------------------



 



8

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (h) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) with
respect to which the Borrower or any such Subsidiary could otherwise have or
incur material liabilities.
          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
          “Eurodollar Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender or Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located (provided, however,
that none of any Lender or Issuing Bank or any other recipient shall be deemed
to be located in any jurisdiction solely as a result of receiving



--------------------------------------------------------------------------------



 



9

any payments under, or taking any other action related to, any loan under this
or any other agreement), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.21(a)), any
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to any withholding tax pursuant to Section 2.20(a) or
(ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.20(e).
          “Existing Credit Agreement” shall mean the Credit Agreement dated as
of April 23, 2002, as amended by the First Amendment dated as of March 22, 2006,
among the Borrower, the lenders named therein and Credit Suisse, as
administrative agent and collateral agent.
          “Existing Letters of Credit” means the existing letters of credit
issued under the Existing Credit Agreement and listed on Schedule 1.01(c). The
Borrower shall be deemed to have requested the issuance of each Existing Letter
of Credit for purposes hereof.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” shall mean the Fee Letter dated March 5, 2007, among the
Borrower, the Administrative Agent and the Arranger.
          “Fees” shall mean the Commitment Fees, the Administrative Agent Fees,
the L/C Participation Fees and the Issuing Bank Fees.
          “Financial Officer” of any corporation shall mean the chief financial
officer, principal accounting officer, treasurer or controller of such
corporation.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.



--------------------------------------------------------------------------------



 



10

          “Fronting Fee” shall have the meaning assigned to such term in
Section 2.07(c).
          “GAAP” shall mean United States generally accepted accounting
principles applied on a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
          “Guarantee Agreement” shall mean the Guarantee Agreement,
substantially in the form of Exhibit D, made by the Guarantors in favor of the
Collateral Agent for the benefit of the Secured Parties.
          “Guarantee Requirement” shall mean, at any time, that (a) the
Guarantee Agreement (or a supplement referred to in Section 20 thereof) shall
have been executed by the Borrower and each Significant Subsidiary existing from
time to time, shall have been delivered to the Collateral Agent and shall be in
full force and effect and (b) the Indemnity, Subrogation and Contribution
Agreement (or a supplement referred to in Section 12 thereof) shall have been
executed by the Borrower and each other Loan Party, shall have been delivered to
the Collateral Agent and shall be in full force and effect.
          “Guarantors” shall mean each person listed on Schedule 1.01(a) and
each other person that becomes party to a Guarantee Agreement as a Guarantor,
and the permitted successors and assigns of each such person.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes, hazardous or toxic substances or wastes, pollutants,
solid, liquid or gaseous wastes, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls (“PCBs”) or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.



--------------------------------------------------------------------------------



 



11

          “Health Care Laws” shall mean any and all applicable current and
future treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by the Food and Drug Administration, the Center for Medicare and
Medicaid Services, the Department of Health and Human Services (“HHS”), the
Office of Inspector General of HHS, the Drug Enforcement Administration or any
other Governmental Authority (including any professional licensing laws,
certificate of need laws and state reimbursement laws), relating in any way to
the manufacture, distribution, marketing, sale, supply or other disposition of
any product or service of the Borrower or any Subsidiary, the conduct of the
business of the Borrower or any Subsidiary, the provision of health care
services generally, or to any relationship among the Borrower and the
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.
          “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
The “principal amount” of any Hedging Agreement at any time shall be deemed to
be the aggregate amount of the payments that would be required to be made by the
Borrower or any Subsidiary in the event of any early termination at such time of
such Hedging Agreement.
          “Inactive Subsidiary” shall mean, at any time, any subsidiary of the
Borrower that at such time is not engaged in any business and has assets with a
book value not in excess of $1,000,000.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid,
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such person of Indebtedness of others,
(h) all Capital Lease Obligations of such person, (i) all obligations of such
person in respect of Hedging Agreements and (j) all obligations of such person
as an account party in respect of letters of credit and bankers’ acceptances.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).



--------------------------------------------------------------------------------



 



12

          “Indemnity, Subrogation and Contribution Agreement” shall mean the
Indemnity, Subrogation and Contribution Agreement, substantially in the form of
Exhibit F, among the Borrower, the Guarantors and the Collateral Agent.
          “Information” shall have the meaning assigned to such term in
Section 9.16(a).
          “Interest Payment Date” shall mean, with respect to any Loan, (i) each
day that is the last day of an Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (ii) the date of any prepayment
of such Borrowing or conversion of such Borrowing to a Borrowing of a different
Type.
          “Interest Period” shall mean (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
preceding Interest Period applicable thereto and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 (or, if agreed to by each
Lender, 9 or 12) months thereafter, as the Borrower may elect, and (b) as to any
ABR Borrowing (excluding a Swingline Loan), the period commencing on the date of
such Borrowing or on the last day of the preceding Interest Period applicable
thereto and ending on the earlier of (i) the next succeeding last Business Day
of March, June, September and December and (ii) the Maturity Date; provided,
however, that, in the case of a Eurodollar Borrowing, if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
          “Issuing Bank” shall mean, at any time, Credit Suisse and each other
person that is listed on Schedule 2.04 or that shall have become an Issuing Bank
hereunder as provided in Section 2.04(j) (other than any person that shall have
ceased to be an Issuing Bank as provided in Section 2.04(i)), each in its
capacity as an issuer of Letters of Credit hereunder.
          “Issuing Bank Agreement” shall have the meaning assigned to such term
in Section 2.04(j).
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.07(c).
          “L/C Commitment” shall mean, as to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.04. The
initial amount of each Issuing Bank’s L/C Commitment is specified on
Schedule 2.04 or in the Issuing Bank Agreement pursuant to which it shall have
become an Issuing Bank.



--------------------------------------------------------------------------------



 



13

          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall mean
its Pro Rata Percentage of the aggregate L/C Exposure at such time.
          “L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.07(c).
          “Lenders” shall mean the financial institutions listed on
Schedule 2.01 and any other financial institution that has become a party hereto
pursuant to an Assignment and Acceptance, other than any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Acceptance. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.
          “Letter of Credit” shall mean (i) any letter of credit issued pursuant
to Section 2.04 and (ii) the Existing Letters of Credit.
          “Leverage Ratio” shall mean, at any time, the ratio of (a) Total
Funded Debt at such time to (b) Consolidated EBITDA for the most recently ended
period of four fiscal quarters, all as determined on a consolidated basis in
accordance with GAAP.
          “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m., London time, on the date which is two Business Days
prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates) for a period equal to such Interest
Period, provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “LIBO Rate” shall
be the interest rate per annum determined by the Administrative Agent equal to
the average of the rates per annum (rounded upwards, if necessary, to the next
1/16 of 1%) at which deposits in dollars are offered for such Interest Period by
two major banks selected by the Administrative Agent in the London interbank
market at approximately 11:00 a.m., London time, on the date two Business Days
prior to the beginning of such Interest Period. In the event that such rate is
not available at such time for any reason, then the “LIBO Rate” with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of an
amount equal to the applicable Loans and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.



--------------------------------------------------------------------------------



 



14

          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Security Documents and any promissory notes issued pursuant to Section 2.06.
          “Loan Parties” shall mean the Borrower and each Subsidiary that is a
party to any Security Document.
          “Loans” shall mean the Revolving Loans and the Swingline Loans.
          “Managing Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean one or more events, changes or
effects which, individually or in the aggregate, could reasonably be expected to
have a material adverse effect on (a) the business, assets, results of
operations, financial condition or prospects of the Borrower and the
Subsidiaries, taken as a whole or (b) the validity or enforceability of any of
the Loan Documents or any other documents entered into in connection with the
Transactions or other transactions contemplated thereby or the rights, remedies
and benefits available to the parties thereunder.
          “Maturity Date” shall mean April 19, 2012.
          “Material Foreign Subsidiary” means any Foreign Subsidiary (a) the
consolidated revenues of which for the most recent period of four fiscal
quarters of the Borrower for which audited financial statements have been
delivered pursuant to Section 5.01 were greater than 2.5% of the Borrower’s
total consolidated revenues for such period or (ii) the consolidated assets of
which as of the end of such period were greater than 2.5% of the Borrower’s
total consolidated assets as of such date.
          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-Consenting Lender” means any Lender that withholds its consent to
any proposed amendment, modification or waiver that cannot become effective
without



--------------------------------------------------------------------------------



 



15

the consent of such Lender under Section 9.08, and that has been consented to by
the Required Lenders.
          “Obligations” shall mean all obligations defined as “Obligations” in
the Security Documents.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement.
          “Patriot Act” shall have the meaning assigned to such term in
Section 9.18.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of at least A-2 or Moody’s of at least P-2;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year of the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
     (d) repurchase agreements fully collateralized by United States government
securities;
     (e) debt obligations, including auction rate securities, of any State of
the United States, of any county or other municipal government subdivision of
any State of the United States or of any domestic corporation with maturities of
one year or less from the date of acquisition and having, at such date of
acquisition, a credit rating from S&P of at least AA or from Moody’s of at least
Aa2;
     (f) U.S. dollar denominated debt obligations of any foreign corporation
with maturities of one year or less from the date of acquisition and



--------------------------------------------------------------------------------



 



16

having, at such date of acquisition, a credit rating from S&P of at least AAA or
from Moody’s of at least Aaa;
     (g) asset backed securities, collateralized mortgage backed security and
agency residential mortgages having, at the date of acquisition, a credit rating
from S&P of at least AAA or from Moody’s of at least Aaa;
     (h) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (g) above;
     (i) other investments which, at the time of acquisition, were made in
compliance with the investment policy of the Borrower attached hereto as
Schedule 1.01(b);
     (j) overnight deposits and demand deposit accounts (in the respective local
currencies) maintained in the ordinary course of business; and
     (k) other investment instruments approved in writing by the Required
Lenders.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership or government, or any agency or
political subdivision thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Agreement” shall mean the Pledge Agreement, substantially in
the form of Exhibit E, between the Borrower, each Significant Subsidiary owning
capital stock or Indebtedness of the Borrower or any other Subsidiary and the
Collateral Agent for the benefit of the Secured Parties.
          “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City, New York; each change in the
Prime Rate shall be effective on the date such change is publicly announced as
being effective.
          “Properties” shall have the meaning assigned to such term in
Section 3.17(a).
          “Pro Rata Percentage” of any Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have been terminated, the Pro Rata Percentages of the Lenders shall be
determined by



--------------------------------------------------------------------------------



 



17

reference to the Revolving Credit Commitments most recently in effect (giving
effect to any assignments pursuant to Section 9.04).
          “Ratings” shall mean the ratings assigned by S&P and Moody’s to the
Designated Indebtedness, or, if no Designated Indebtedness shall be outstanding,
the corporate credit ratings assigned by S&P and Moody’s to the Borrower. If
either of such rating agencies shall not have in effect a rating for the
Designated Indebtedness or a corporate credit rating for the Borrower, as the
case may be, such rating agency shall be deemed to have in effect a rating below
BBB- or Baa3, as the case may be.
          “Register” shall have the meaning assigned to such term in
Section 9.04(d).
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Fund” shall mean, with respect to any Lender that is a fund
that invests in loans, any other fund that invests in loans and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
          “Related Parties” shall mean, with respect to any specified person,
such person’s Affiliates and the respective directors, officers, employees,
trustees, agents and advisors of such person and such person’s Affiliates.
          “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the environment.
          “Release Conditions” shall have the meaning assigned to such term in
Section 9.17.
          “Release Date” shall have the meaning assigned to such term in
Section 9.17.
          “Remedial Action” shall mean (a) ”remedial action” as such term is
defined in CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions
required by any Governmental Authority or voluntarily undertaken to: (i) clean
up, remove, treat, abate or in any other way address any Hazardous Material in
the environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, clause
(i) or (ii) above.



--------------------------------------------------------------------------------



 



18

          “Required Lenders” shall mean, at any time, Lenders having Revolving
Loans, L/C Exposures, Swingline Exposures and unused Revolving Credit
Commitments representing a majority of the sum of all outstanding Revolving
Loans, L/C Exposures, Swingline Exposures and unused Revolving Credit
Commitments.
          “Responsible Officer” of any corporation shall mean the chief
executive officer, the president or any Financial Officer of such corporation
and any other officer or similar official thereof responsible for the
administration of the obligations of such corporation in respect of this
Agreement.
          “Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
          “Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.11 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.
          “Revolving Loans” shall mean the revolving loans made by the Lenders
to the Borrower pursuant to Section 2.01. Each Revolving Loan shall be a
Eurodollar Revolving Loan or an ABR Revolving Loan.
          “S&P” shall mean Standard & Poor’s.
          “Secured Parties” shall have the meaning assigned to such term in the
Pledge Agreement.
          “Security Documents” shall mean the Guarantee Agreement, the Pledge
Agreement, the Indemnity, Subrogation and Contribution Agreement and each of the
other instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.
          “Significant Subsidiary” shall mean (a) any Subsidiary owning an
Equity Interest in a Significant Subsidiary and (b) any other Subsidiary (i) the
consolidated revenues of which for the most recently ended period of four fiscal
quarters were greater than 2.5% of the Borrower’s consolidated revenues for such
period (whether or not such Subsidiary shall have been a Subsidiary during such
period) or (ii) the assets of which as of the last day of such period were
greater than 2.5% of the Borrower’s consolidated assets as of such date (whether
or not such Subsidiary shall have been a Subsidiary on such date); provided
that, if at any time the aggregate amount of the consolidated revenues or
consolidated assets of all Subsidiaries that are not Significant Subsidiaries
for



--------------------------------------------------------------------------------



 



19

or at the end of any period of four fiscal quarters exceeds 7.5% of the
Borrower’s consolidated revenues for such period or 7.5% of the Borrower’s
consolidated assets as of the end of such period, the Borrower (or, in the event
the Borrower has failed to do so within 10 days, the Administrative Agent) shall
designate sufficient Subsidiaries as “Significant Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Significant Subsidiaries. For purposes of making the
determinations required by this definition, revenues and assets of Foreign
Subsidiaries shall be converted into dollars at the rates used in preparing the
consolidated financial statements of the Borrower delivered hereunder. The
Significant Subsidiaries on the date hereof are identified in Schedule 3.08
hereto.
          “SEC” means the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “SPC” shall have the meaning assigned to such term in Section 9.04(i).
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Revolving Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
          “subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
          “Subsidiary” shall mean any subsidiary of the Borrower; provided that
for all purposes of this Agreement other than Sections 6.09 through 6.12 (and
the definitions set forth in Article I, to the extent employed in connection
with such Sections), the term “Subsidiary” shall exclude all Inactive
Subsidiaries.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make loans pursuant to Section 2.03, as the same may be reduced from
time to time pursuant to Section 2.11.



--------------------------------------------------------------------------------



 



20

          “Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.
          “Swingline Lender” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Swingline Loan” shall mean any loan made by the Swingline Lender
pursuant to Section 2.03.
          “Swingline Maturity Date” means, as to any Swingline Loan, the earlier
of the Maturity Date and the date that is 30 days after the date on which such
Loan was made.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Funded Debt” shall mean, as of any date of determination,
without duplication, the aggregate principal amount of Indebtedness of the
Borrower and the Subsidiaries outstanding as of such date, determined on a
consolidated basis in accordance with GAAP (other than Indebtedness of the type
referred to in clauses (i) or (j) of the definition of the term “Indebtedness”,
except to the extent of any unreimbursed drawings thereunder); provided that any
increase or decrease in the amount of such Indebtedness attributable solely to
the application of SFAS 133 shall be excluded from the computation of Total
Funded Debt.
          “Total Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Revolving Credit Commitments, as in effect at such time.
          “Transactions” shall have the meaning assigned to such term in
Section 3.02.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Adjusted LIBO Rate and the Alternate Base Rate.
          “Uniform Commercial Code” shall mean the Uniform Commercial Code in
effect from time to time in the State of New York, provided, however, that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.



--------------------------------------------------------------------------------



 



21

          “Wholly Owned Subsidiary” shall mean a Subsidiary of which securities
(except for directors’ qualifying shares) or other ownership interests
representing 100% of the equity or 100% of the ordinary voting power or 100% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, directly or indirectly, by the Borrower or one
or more wholly owned subsidiaries of the Borrower.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, (a) any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time, (b) any reference to any
statute, regulation or other law shall be construed (i) as referring to such
statute, regulation or other law as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor statutes,
regulations or other laws) and (ii) to include all official rulings and
interpretations thereunder, (c) any reference herein to any person shall be
construed to include such person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) the words “assets” or “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (f) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. All computations required to be made hereunder to demonstrate pro
forma compliance with any covenant after giving effect to any acquisition,
investment, sale, disposition or similar event shall reflect on a pro forma
basis such event and, to the extent applicable, the historical earnings and cash
flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Indebtedness, but shall not take



--------------------------------------------------------------------------------



 



22

into account any projected synergies or similar benefits expected to be realized
as a result of such event; provided that projected synergies or similar benefits
may be included to the extent permitted to be recognized in pro forma statements
prepared in accordance with Regulation S-X under the Securities Act.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower, at
any time and from time to time on or after the Effective Date and until the
earlier of the Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to paragraph (f) below, the Loans comprising any Borrowing shall be in
an aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $1,000,000 or (ii) equal to the remaining available balance of the
Revolving Credit Commitments.
          (b) Subject to Sections 2.10 and 2.15, each Borrowing (other than
Swingline Loans) shall be comprised entirely of ABR Loans or Eurodollar
Revolving Loans as the Borrower may request pursuant to Section 2.05. Each
Swingline Loan shall be an ABR Loan. Each Lender may at its option make any
Eurodollar Revolving Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than ten
Eurodollar Borrowings being outstanding hereunder at any time. For purposes of
the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.
          (c) Except with respect to Loans made pursuant to paragraph (f) below,
each Lender shall make each Loan to be made by it hereunder on the proposed date



--------------------------------------------------------------------------------



 



23

thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 (noon),
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account in the name of the Borrower designated by the
Borrower in the applicable Borrowing Request (or, in the case of Loans made on
the Effective Date, first apply such amounts to pay amounts outstanding under
the Existing Credit Agreement) or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
          (e) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.
          (f) If the applicable Issuing Bank shall not have received from the
Borrower the payment required to be made by Section 2.04(e) in respect of any
L/C Disbursement within the time specified in such Section, such Issuing Bank
will promptly notify the Administrative Agent of the amount of such L/C
Disbursement and the Administrative Agent will promptly notify each Lender of
such amount and its Pro Rata Percentage thereof. Each Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such L/C
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender and such payment shall be deemed to have
reduced the L/C Exposure), and the Administrative Agent will promptly pay to
such Issuing Bank amounts so received by it from the Lenders. The Administrative
Agent will promptly pay to such Issuing Bank any amounts received by it



--------------------------------------------------------------------------------



 



24

from the Borrower pursuant to Section 2.04(e) prior to the time that any Lender
makes any payment pursuant to this paragraph (f); any such amounts received by
the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Lenders that shall have made such payments and to
such Issuing Bank, as their interests may appear. If any Lender shall not have
made its Pro Rata Percentage of such L/C Disbursement available to the
Administrative Agent as provided above, such Lender and the Borrower severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph to but
excluding the date such amount is paid, to the Administrative Agent for the
account of such Issuing Bank at (i) in the case of the Borrower, a rate per
annum equal to the interest rate applicable to ABR Revolving Loans pursuant to
Section 2.08(a) and (ii) in the case of such Lender, for the first such day, the
Federal Funds Effective Rate, and for each day thereafter, the Alternate Base
Rate.
          SECTION 2.03. Swingline Loans. (a) Swingline Commitment. Subject to
the terms and conditions and relying upon the representations and warranties
herein set forth, the Swingline Lender agrees to make loans to the Borrower at
any time and from time to time on and after the Effective Date and until the
earlier of the Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $20,000,000 or (ii) the
Aggregate Revolving Credit Exposure, after giving effect to any Swingline Loan,
exceeding the Total Revolving Credit Commitment; provided that the Swingline
Lender shall not make a Swingline Loan to refinance an outstanding Swingline
Loan. Each Swingline Loan shall be in a principal amount that is an integral
multiple of $500,000. Within the foregoing limits, the Borrower may borrow, pay
or prepay and reborrow Swingline Loans hereunder, subject to the terms,
conditions and limitations set forth herein.
          (b) Swingline Loans. The Borrower shall notify the Administrative
Agent by facsimile, or by telephone (confirmed by facsimile), not later than
10:00 a.m., New York City time, on the day of a proposed Swingline Loan. Such
notice shall be delivered on a Business Day, shall be irrevocable, shall refer
to this Agreement and shall specify the requested date (which shall be a
Business Day) and amount of such Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any notice received from the Borrower
pursuant to this paragraph. The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender by 2:00 p.m., New York City time, on the
day such Swingline Loan is so requested.
          (c) Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or facsimile notice (or telephone notice promptly confirmed by written,
or facsimile notice) to the Swingline Lender and to the Administrative Agent
before 12:00 (noon), New York City time, on the date of prepayment at the
Swingline Lender’s address for notices specified on Schedule 2.01.



--------------------------------------------------------------------------------



 



25

          (d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.09, shall bear interest as provided in
Section 2.08(a).
          (e) Participations. The Swingline Lender may, by written notice given
to the Administrative Agent not later than 10:00 a.m., New York City time, on
any Business Day, require the Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. The Administrative Agent will, promptly upon receipt of such
notice, give notice to each Lender, specifying in such notice such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. In furtherance of the
foregoing, each Lender hereby irrevocably, absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is irrevocable, absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, with the
necessary changes, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
          SECTION 2.04. Letters of Credit. (a) General. (i) The Borrower may
request the issuance of a Letter of Credit (A) for its own account or (B) for
the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time on and after the Effective Date while the Revolving Credit Commitments
remain in effect. This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue any Letter of Credit that is inconsistent with
the terms and conditions of this Agreement. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit referred to in
clause (B) of the first sentence of this paragraph, it will be fully responsible
for the reimbursement of L/C Disbursements, the payment of interest thereon and
the payment of L/C Participation Fees and other fees due under Section 2.07 to
the same



--------------------------------------------------------------------------------



 



26

extent as if it were the sole account party in respect of such Letter of Credit
(the Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Subsidiary that shall
be an account party in respect of any such Letter of Credit).
     (ii) On the Effective Date, each Issuing Bank that has issued an Existing
Letter of Credit shall be deemed, without further action by any party hereto, to
have granted to each Lender and each Lender shall be deemed to have purchased
from such Issuing Bank a participation in such Existing Letter of Credit in
accordance with paragraph (d) below. On and after the Effective Date, each
Existing Letter of Credit shall constitute a Letter of Credit for all purposes
hereof. Any Lender that issued an Existing Letter of Credit but shall not have
entered into an Issuing Bank Agreement shall have the rights of an Issuing Bank
as to such Letter of Credit for purposes of this Section 2.04.
          (b) Notice of Issuance; Certain Conditions. In order to request the
issuance of a Letter of Credit, the Borrower shall hand deliver or facsimile to
an Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance) a notice requesting the issuance of a Letter of
Credit and setting forth the date of issuance, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit. A
Letter of Credit shall be issued only if, and upon issuance of each Letter of
Credit the Borrower shall be deemed to represent and warrant that, after giving
effect to such issuance (A) the L/C Exposure shall not exceed $30,000,000, (B)
the Aggregate Revolving Credit Exposure shall not exceed the Total Revolving
Credit Commitment and (C) the portion of the L/C Exposure attributable to
Letters of Credit of the Issuing Bank requested to issue such Letter of Credit
shall not exceed the L/C Commitment of such Issuing Bank.
          (c) Expiration Date. Each Letter of Credit shall expire at the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Maturity Date, unless such Letter of Credit expires by its terms on
an earlier date; provided that any Letter of Credit may provide for renewal
thereof under customary “evergreen” provisions reasonably satisfactory to the
applicable Issuing Bank for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (ii) above).
          (d) Participations. By the issuance of a Letter of Credit and without
any further action on the part of the applicable Issuing Bank or the Lenders,
the applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby irrevocably, absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Percentage of each L/C Disbursement



--------------------------------------------------------------------------------



 



27

made by each Issuing Bank and not reimbursed by the Borrower forthwith on the
date due as provided in Section 2.02(f). Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is irrevocable, absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the Borrower shall pay or cause the Subsidiary
for whose account such Letter of Credit shall have been issued to pay to the
Administrative Agent an amount equal to such L/C Disbursement not later than two
hours after the Borrower shall have received notice from the Issuing Bank that
payment of such draft will be made, or, if the Borrower shall have received such
notice later than 10:00 a.m., New York City time, on any Business Day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day.
          (f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act, or omission to act, or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to



--------------------------------------------------------------------------------



 



28

any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.
          Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or wilful misconduct of the Issuing Banks. However, the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or wilful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; it is understood that any Issuing Bank may accept documents that
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, without responsibility for further investigation, and make payment
under such Letter of Credit, unless, in the Issuing Bank’s judgment, it has
received information that proves any such documents to be forged or fraudulent;
provided that the Issuing Bank shall not be liable in any respect for any error
made as a result of, or damages resulting from, the exercise of its judgment
with regard to any such documents if such judgment is made in good faith. The
parties hereto expressly agree that (i) an Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under a Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to the Letter of Credit proves to be insufficient in
any respect, if such document on its face appears to be in substantial
compliance with the terms of the Letter of Credit, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged, fraudulent or invalid or any statement therein proves to be
inaccurate or untrue in any respect whatsoever and (ii) any noncompliance in any
immaterial respect of the documents presented under the Letter of Credit with
the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the applicable Issuing Bank.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by facsimile, to
the Administrative Agent and the Borrower of such demand for payment and whether
the Issuing Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each Lender notice thereof.
          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the



--------------------------------------------------------------------------------



 



29

account of the Issuing Bank, for each day from and including the date of such
L/C Disbursement, to but excluding the earlier of the date of payment by the
Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(f), at the rate per annum that would apply to such
amount if such amount were an ABR Loan.
          (i) Resignation or Removal of an Issuing Bank. An Issuing Bank may
resign at any time by giving 90 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to such Issuing Bank, the Administrative Agent and the
Lenders. Upon the resignation or removal of an Issuing Bank hereunder, such
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder. At the time such resignation or removal shall
become effective, the Borrower shall pay all fees accrued for the account of the
Issuing Bank under Section 2.07(c)(ii) and not yet paid. After the resignation
or removal of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.
          (j) Designation of Additional Issuing Banks. From time to time, the
Borrower may by notice to the Administrative Agent and the Lenders designate one
or more Lenders reasonably acceptable to the Administrative Agent as additional
Issuing Banks. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form satisfactory to the Borrower and the Administrative
Agent, shall set forth the L/C Commitment and Issuing Bank Fees of such Lender
and shall be executed by such Lender, the Borrower and the Administrative Agent
and, from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to include such Lender in
its capacity as an Issuing Bank.
          (k) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof, deposit in an account with the
Collateral Agent, for the benefit of the Lenders, an amount in cash equal to the
L/C Exposure as of such date; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VII. Such deposit shall be held by the Collateral
Agent as collateral for the payment and performance of the Obligations. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in



--------------------------------------------------------------------------------



 



30

Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the Issuing Banks for L/C Disbursements for
which they have not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          (l) Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the face amounts of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date, currency and
amount of such L/C Disbursement, (iii) on any Business Day on which the
applicable Borrower fails to reimburse an L/C Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such L/C Disbursement and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.
          SECTION 2.05. Borrowing Procedure. In order to request a Borrowing
(other than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f),
as to which this Section 2.05 shall not apply), the Borrower shall hand deliver
or facsimile to the Administrative Agent a duly completed Borrowing Request
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
Business Day of a proposed Borrowing. Each Borrowing Request shall be
irrevocable, shall be signed by or on behalf of the Borrower and shall specify
the following information: (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as



--------------------------------------------------------------------------------



 



31

to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.05 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
          SECTION 2.06. Evidence of Debt; Repayment of Loans. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender (i) the then unpaid principal amount of each Revolving
Loan on the Maturity Date and (ii) the then unpaid principal amount of each
Swingline Loan on the applicable Swingline Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid such Lender from time to
time under this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if a Eurodollar Revolving Loan, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower or any
Guarantor and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with their terms.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit H. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.07. Fees. (a) The Borrower agrees to pay to each Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on the date on which the last of the
Commitments of such Lender shall expire or be terminated as provided herein, a



--------------------------------------------------------------------------------



 



32

commitment fee (a “Commitment Fee”) equal to the Applicable Percentage per annum
in effect from time to time on the daily unused amount of the Revolving Credit
Commitment of such Lender during the preceding quarter (or other period
commencing with the date hereof or ending with the date on which the last of the
Commitments of such Lender shall expire or be terminated). All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Commitment Fee due to each Lender shall commence to accrue on the
date hereof and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall expire or be terminated as provided herein. For
purposes of calculating Commitment Fees only, no portion of the Revolving Credit
Commitments shall be deemed utilized by virtue of any Swingline Loan being
outstanding.
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, the administrative fees set forth in the Fee Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).
          (c) The Borrower agrees to pay (i) to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate equal to
the Applicable Percentage from time to time used to determine the interest rate
on Borrowings comprised of Eurodollar Revolving Loans pursuant to Section 2.08,
and (ii) to each Issuing Bank with respect to each Letter of Credit issued
thereby (A) on the last Business Day of March, June, September and December of
each year and on the date on which all Letters of Credit issued by such Issuing
Bank have been canceled or have expired, a fronting fee equal to a percentage
per annum (as shall be agreed upon by the Borrower and such Issuing Bank) of the
average daily aggregate face amount, during the preceding quarter (or shorter
period, as provided above), of all outstanding Letters of Credit issued by such
Issuing Bank (the “Fronting Fee”) and (B) the standard issuance, drawing and
amendment fees specified from time to time by such Issuing Bank (together with
the Fronting Fee, the “Issuing Bank Fees”). All L/C Participation Fees and
Fronting Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks. Once paid, none of the Fees shall be refundable
under any circumstances; provided, however, that the foregoing shall in no event
constitute a waiver of or otherwise affect any claims the Borrower may have
against any other party to this Agreement.



--------------------------------------------------------------------------------



 



33

          SECTION 2.08. Interest on Loans. (a) Subject to the provisions of
Section 2.09, the Loans comprising each ABR Borrowing, including each Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of
360 days at all other times) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Percentage in effect from time to time.
          (b) Subject to the provisions of Section 2.09, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage in effect from time to time.
          (c) Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
          SECTION 2.09. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, by acceleration or otherwise, or under any other Loan Document,
the Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (a) in the case of overdue principal,
at the rate otherwise applicable to such Loan pursuant to Section 2.08 plus 2%
per annum and (b) in all other cases, at the rate per annum applicable at such
time to ABR Loans plus 2% per annum.
          SECTION 2.10. Alternate Rate of Interest. In the event and on each
occasion that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not exceed
the cost to any Lender of making or maintaining its Eurodollar Revolving Loan
during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or facsimile notice (which, in the case of
a facsimile notice, shall be followed by a written notice) of such determination
to the Borrower and the Lenders. In the event of any such determination, until
the Administrative Agent shall have advised the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.05 or 2.12 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 



34

          SECTION 2.11. Termination and Reduction of Commitments. (a) The
Revolving Credit Commitments, the Swingline Commitment and the L/C Commitments
shall automatically terminate at 5:00 p.m., New York City time, on the Maturity
Date.
          (b) Upon at least three Business Days’ prior irrevocable written or
facsimile notice to the Administrative Agent, the Borrower may at any time in
whole permanently terminate, or from time to time in part permanently reduce the
Revolving Credit Commitments; provided, however, that (i) each partial reduction
of the Revolving Credit Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time.
          SECTION 2.12. Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
(other than a Swingline Loan) into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest
Period, and (c) not later than 12:00 (noon), New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing to another permissible Interest Period, subject in each
case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and (b) regarding the principal amount
and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Revolving Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;



--------------------------------------------------------------------------------



 



35

     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (vii) upon notice to the Borrower from the Administrative Agent, which may
be given at the request of any Lender, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued at the end of the applicable Interest Period as, a
Eurodollar Revolving Loan.
          Each notice pursuant to this Section shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section to continue any Borrowing into a subsequent Interest Period
(and shall not otherwise have given notice in accordance with this Section to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into a new Interest Period as an ABR Borrowing.
          SECTION 2.13. Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon
prior written or facsimile notice to the Administrative Agent (or telephone
notice promptly confirmed by written or facsimile notice) (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 (noon), New York City
time, three Business days before the date of prepayment, or (ii) in the case of
an ABR Borrowing not later than 11:00 a.m., New York City time, on the date of
prepayment; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000.
          (b) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein. All prepayments under this
Section shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments



--------------------------------------------------------------------------------



 



36

under this Section shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.
          SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if after the date of
this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to any Lender or
Issuing Bank of the principal of or interest on any Eurodollar Revolving Loan
made by such Lender or any Fees or other amounts payable hereunder (other than
changes in respect of taxes imposed on the overall net income of such Lender or
Issuing Bank by the jurisdiction in which such Lender or Issuing Bank has either
its principal office or applicable lending office or by any political
subdivision or taxing authority therein), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by any Lender or
Issuing Bank (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate) or shall impose on such Lender or Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Revolving Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or Issuing Bank of making or maintaining any Eurodollar Revolving
Loan or increase the cost to any Lender of issuing or maintaining any Letter of
Credit or purchasing or maintaining a participation therein or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise) by an amount determined
in good faith by such Lender or Issuing Bank to be material, then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank shall have determined that the
adoption after the date hereof of any law, rule, regulation, agreement or
guideline regarding capital adequacy, or any change after the date hereof in any
such law, rule, regulation, agreement or guideline (whether such law, rule,
regulation, agreement or guideline has been adopted) or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or Issuing Bank or any Lender’s or Issuing Bank’s
holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any Governmental Authority has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by such Issuing Bank pursuant hereto to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company



--------------------------------------------------------------------------------



 



37

with respect to capital adequacy) by an amount deemed by such Lender or Issuing
Bank to be material, then from time to time the Borrower shall pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above, together
with an explanation in reasonable detail, shall be delivered to the Borrower. In
determining any additional amounts owing under this Section 2.14, each Lender or
Issuing Bank will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable; provided that such Lender’s or Issuing
Bank’s determination of compensation owing under this Section 2.14 shall, absent
manifest error, unreasonableness or bad faith, be final and conclusive and
binding on all parties hereto. The Borrower shall pay such Lender or Issuing
Bank the amount shown as due on any such certificate delivered by it within 15
days after its receipt of the same; provided that if the Borrower shall
reasonably dispute such amount, the amount due shall be paid within three
Business Days after such dispute is resolved.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation for any increased costs or reductions in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or Issuing Bank, as the case may
be, notifies the Borrower of the change in law or other circumstance giving rise
to such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the change
in law or other circumstance giving rise to such increased costs or reductions
is retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof. The protection of this Section
shall be available to each Lender and Issuing Bank regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
agreement, guideline or other change or condition that shall have occurred or
been imposed.
          SECTION 2.15. Change in Legality. (a) Notwithstanding any other
provision of this Agreement, if, after the date hereof, any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Revolving Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Revolving Loan, then, by written notice to the Borrower and to the
Administrative Agent:
          (i) such Lender may declare that Eurodollar Revolving Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods and ABR Loans



--------------------------------------------------------------------------------



 



38

           will not thereafter (for such duration) be converted into Eurodollar
Revolving Loans), whereupon any request for a Eurodollar Borrowing (or to
convert an ABR Borrowing to a Eurodollar Borrowing or to continue a Eurodollar
Borrowing for an additional Interest Period) shall, as to such Lender only, be
deemed a request for an ABR Loan (or a request to continue an ABR Loan as such
for an additional Interest Period or to convert a Eurodollar Revolving Loan into
an ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and
          (ii) such Lender may require that all outstanding Eurodollar Revolving
Loans made by it be converted to ABR Loans, in which event all such Eurodollar
Revolving Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Revolving Loans that would have been made by such Lender or
the converted Eurodollar Revolving Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Revolving Loans.
          (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Revolving Loan made by such
Lender, if lawful, on the last day of the Interest Period currently applicable
to such Eurodollar Revolving Loan; in all other cases such notice shall be
effective on the date of receipt by the Borrower.
          SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender
against any actual loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Revolving Loan prior to the end of the Interest Period in effect
therefor, (ii) the conversion of any Eurodollar Revolving Loan to an ABR Loan,
or the conversion of the Interest Period with respect to any Eurodollar
Revolving Loan, in each case other than on the last day of the Interest Period
in effect therefor, or (iii) any Eurodollar Revolving Loan to be made by such
Lender (including any Eurodollar Revolving Loan to be made pursuant to a
conversion or continuation under Section 2.12) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Revolving
Loan required to be made hereunder. In the case of any Breakage Event, such
actual loss shall include an amount equal to the excess, as reasonably
determined by such Lender, of (i) its actual cost (which may be determined by
such Lender by any reasonable method) of obtaining funds for the Eurodollar
Revolving Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have



--------------------------------------------------------------------------------



 



39

been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16, together with an explanation in reasonable detail
shall be delivered to the Borrower. In determining any additional amounts owing
under this Section 2.16, each Lender or Issuing Bank will act reasonably and in
good faith; provided that such Lender’s or Issuing Bank’s determination of
compensation owing under this Section 2.16 shall, absent manifest error,
unreasonableness or bad faith, be final and conclusive and binding on all
parties hereto.
          SECTION 2.17. Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under Section 2.15,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans of any Class, each payment of commitment fees
with respect to Commitments of any Class, each reduction of the Commitments of
any Class and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans of the applicable
Class). For purposes of determining the available Revolving Credit Commitments
of the Lenders at any time, each outstanding Swingline Loan shall be deemed to
have utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.
          SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in Swingline Loans and L/C Disbursements
shall be proportionately less than the unpaid principal portion of the Loans and
participations in Swingline Loans and L/C Disbursements of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans, participations in Swingline Loans and L/C Exposure,
as the case may be, of such other Lender, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
unpaid principal amount of the Loans and L/C Exposure and participations in
Loans and L/C Exposure held by all the Lenders; provided, however, that (i) if
any such participations are purchased pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such participations
shall be rescinded to the extent of such recovery and the purchase



--------------------------------------------------------------------------------



 



40

price restored without interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans or L/C Disbursements to any
assignee or participant, other than to the Borrower or any of the Subsidiaries
or any Affiliate thereof (as to which the provisions of this paragraph shall
apply). The Borrower expressly consents to the foregoing arrangements and agrees
that any Lender holding a participation deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason of
such participation as fully as if such Lender had made a Loan directly to the
Borrower in the amount of such participation.
          SECTION 2.19. Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 1:00 p.m., New York City time, on the date when due in immediately
available dollars, without setoff, defense or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the applicable Issuing Banks,
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.03(e) and
(iii) payments pursuant to Sections 2.14, 2.16, 2.20 and 9.05 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein) shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, New York
10010, or as otherwise directed.
          (b) The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Whenever any payment (including principal of
or interest on any Borrowing or any Fees or other amounts) hereunder or under
any other Loan Document shall become due, or otherwise would occur, on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and Fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed L/C Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.



--------------------------------------------------------------------------------



 



41

          SECTION 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or Issuing Bank, shall be conclusive absent manifest error. The Administrative
Agent, Lender or Issuing Bank may, at its sole reasonable discretion, take such
steps as the Borrower reasonably requests to assist the Borrower, at the
Borrower’s own expense, to minimize or, as applicable, recover such Indemnified
Taxes or Other Taxes.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall, after having received from the
Borrower notice of the availability of such exemptions from or reductions of
withholding tax, as well as all such appropriate documentation prescribed by
applicable law, deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably



--------------------------------------------------------------------------------



 



42

requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.
          SECTION 2.21. Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower is
required to pay any amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or Issuing Bank pursuant to Section 2.20 or
(iv) any Lender becomes a Non-Consenting Lender, the Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 9.04(e)), upon notice to such Lender or Issuing Bank and
the Administrative Agent, require such Lender or Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (w) such assignment will result in a reduction in the claim for
compensation under Section 2.14 or in the withdrawal of the notice under
Section 2.15 or in the reduction of payments under Section 2.20, as the case may
be, (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of each Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, and (z) the Borrower or such assignee shall have paid to the affected
Lender or Issuing Bank in immediately available funds an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or Issuing Bank hereunder (including any amounts under Section 2.14 and
Section 2.16); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or Issuing
Bank’s claim for compensation under Section 2.14 or notice under Section 2.15 or
the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender or Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or Issuing Bank pursuant to paragraph (b) below), or
if such Lender or Issuing Bank shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event, as the
case may be, then such Lender or Issuing Bank shall not thereafter be required
to make any such transfer and assignment hereunder.
          (b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any amount to any Lender,
the Issuing Bank or any Governmental Authority on account of any Lender or
Issuing Bank, pursuant to



--------------------------------------------------------------------------------



 



43

Section 2.20, then such Lender or Issuing Bank shall use reasonable efforts
(which shall not require such Lender or Issuing Bank to incur an unreimbursed
loss or unreimbursed cost or expense or otherwise take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be significant) (x) to file any
certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or
Issuing Bank in connection with any such filing or assignment, delegation and
transfer.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Administrative Agent, each
Issuing Bank and each of the Lenders that:
          SECTION 3.01. Organization; Powers. The Borrower and each of the
Domestic Subsidiaries and Material Foreign Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the corporate power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated hereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by each Loan Party of each of the Loan Documents, the Borrowings hereunder and
the creation of the Liens provided for in the Security Documents (collectively,
the “Transactions”) (a) have been duly authorized by all requisite corporate
and, if required, stockholder action and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of the Borrower or
any of the Subsidiaries, (B) any order of any Governmental Authority or (C) any
provision of any indenture, agreement or other instrument to which the Borrower
or any of the Subsidiaries is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets



--------------------------------------------------------------------------------



 



44

now owned or hereafter acquired by the Borrower or any of the Subsidiaries
(other than any Lien created hereunder or under the Security Documents).
          SECTION 3.03. Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party thereto will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party enforceable
against the Borrower or such Loan Party in accordance with its terms.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements and (b) such as
have been made or obtained and are in full force and effect.
          SECTION 3.05. Financial Statements. The Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and statements of
income, stockholders’ equity and cash flows as of the end of and for each fiscal
year in the three-fiscal year period ended December 31, 2006, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants. Such financial statements present fairly the financial condition
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis and are in compliance with the requirements of Regulation S-X
under the Securities Act of 1933, as amended.
          SECTION 3.06. No Material Adverse Effect; No Default. (a) There has
been no Material Adverse Effect since December 31, 2006.
          (b) No Default has occurred and is continuing.
          SECTION 3.07. Title to Properties; Possession Under Leases. (a) The
Borrower and each of the Domestic Subsidiaries and Material Foreign Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material properties and assets, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.
          (b) The Borrower and each of the Domestic Subsidiaries and Material
Foreign Subsidiaries has complied with all material obligations under all
material leases to which it is a party and all such leases are in full force and
effect. The Borrower and each Subsidiary enjoys peaceful and undisturbed
possession under all such material leases.



--------------------------------------------------------------------------------



 



45

          SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the date
hereof a list of all Subsidiaries and the direct or indirect ownership interests
of the Borrower therein, and identifies each Subsidiary that is a Significant
Subsidiary or a Material Foreign Subsidiary on the date hereof. The shares of
capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable and are owned by the Borrower, directly or
indirectly, free and clear of all Liens (except for the Liens created under the
Loan Documents and statutory nonconsensual Liens).
          SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set
forth on Schedule 3.09, there are not any actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of the Subsidiaries or any business, property or rights of any such person
(i) that involve any Loan Document or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
          (b) The Borrower and each of the Domestic Subsidiaries and Material
Foreign Subsidiaries is in compliance with all laws, regulations, consent
decrees and orders of any Governmental Authority applicable to it (including,
without limitation, the Patriot Act, ERISA, employee health and safety, margin
regulations, Environmental Laws and Health Care Laws) or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          (c) None of the Borrower or any of the Domestic Subsidiaries or
Material Foreign Subsidiaries or any of their respective material properties or
assets is in violation of, nor will the continued operation of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permit), or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violation or default could reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.10. Agreements. (a) Neither the Borrower nor any of the
Domestic Subsidiaries and Material Foreign Subsidiaries is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
          (b) Neither the Borrower nor any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.



--------------------------------------------------------------------------------



 



46

          SECTION 3.11. Federal Reserve Regulations. (a) Neither the Borrower
nor any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or X.
          SECTION 3.12. Investment Company Act. Neither the Borrower nor any of
the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of
the Loans and will request the issuance of Letters of Credit only for the
purposes specified in the preamble to this Agreement.
          SECTION 3.14. Tax Returns. Each of the Borrower and the Subsidiaries
has filed or caused to be filed all Federal and all material state, local and
foreign tax returns or materials required to have been filed by it and has paid
or caused to be paid all material taxes due and payable by it and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves.
          SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not misleading; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.
          SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on those assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
date applicable thereto, exceed the fair market value of the assets of such
Plan.





--------------------------------------------------------------------------------



 



47

          SECTION 3.17. Environmental Matters. Except as set forth in
Schedule 3.17:
          (a) To the knowledge of the Borrower, the properties owned, leased or
operated by the Borrower and the Subsidiaries (the “Properties”) do not contain
any Hazardous Materials in amounts or concentrations which (i) constitute, or
constituted a violation of, (ii) require Remedial Action under, or (iii) could
reasonably be expected to give rise to liability under, Environmental Laws,
which violations, Remedial Actions and liabilities, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
          (b) The Borrower, the Subsidiaries and their respective operations are
in compliance, and in the last five years have been in compliance, with all
Environmental Laws and all necessary Environmental Permits have been obtained
and are in effect, except to the extent that such non-compliance or failure to
obtain any necessary permits, in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect;
          (c) To the knowledge of the Borrower, there have been no Releases or
threatened Releases at, from or under the Properties or otherwise in connection
with the operations of the Borrower or the Subsidiaries, which Releases or
threatened Releases, in the aggregate, could reasonably be expected to result in
a Material Adverse Effect;
          (d) Neither the Borrower nor any of the Subsidiaries has received any
Environmental Claim in connection with the Properties or the operations of the
Borrower or the Subsidiaries or with regard to any person whose liabilities for
environmental matters the Borrower or the Subsidiaries has retained or assumed,
in whole or in part, contractually, by operation of law or otherwise, which, in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect, nor do the Borrower or the Subsidiaries have any reasonable basis to
believe that any such Environmental Claim is being threatened; and
          (e) (i) To the knowledge of the Borrower, Hazardous Materials have not
been transported from the Properties, nor have Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the Properties
in a manner that could give rise to any liability under any Environmental Law
which in the aggregate could be expected to result in a Material Adverse Effect,
nor (ii) have the Borrower or the Subsidiaries retained or assumed any
liability, contractually, by operation of law or otherwise with respect to the
generation, treatment, storage or disposal of Hazardous Materials, which
transportation, generation, treatment, storage or disposal, or retained or
assumed liabilities, in the aggregate could reasonably be expected to result in
a Material Adverse Effect.
          SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for the Subsidiaries as of the date hereof. As of each such date, such
insurance is in full force and effect and all premiums have been duly paid. The
Borrower and the



--------------------------------------------------------------------------------



 



48

Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.
          SECTION 3.19. Pledge Agreement. The Pledge Agreement creates in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Pledge Agreement) and when (a) certificates evidencing the Collateral
consisting of certificated securities are delivered to the Collateral Agent,
together with stock powers executed in blank, and (b) appropriate filings under
the Uniform Commercial Code are made in favor of the Collateral Agent or control
agreements are executed by the issuers and delivered to the Collateral Agent in
the case of uncertificated securities included in the Collateral, will
constitute a fully perfected first priority Lien on and security interest in all
right, title and interest of each pledgor thereunder in such Collateral, in each
case prior and superior in right to any other person.
          SECTION 3.20. Labor Matters. As of the date hereof and the Effective
Date, there are no strikes, lockouts or slowdowns against the Borrower or any of
the Subsidiaries pending or, to the knowledge of the Borrower, threatened. The
hours worked by and payments made to employees of the Borrower and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.
All payments due from the Borrower or any of the Domestic Subsidiaries or
Material Foreign Subsidiaries, or for which any claim may be made against the
Borrower or any of the Domestic Subsidiaries or Material Foreign Subsidiaries,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Borrower
or the applicable Subsidiary.
          SECTION 3.21. Solvency. On the Effective Date (i) the fair value of
the assets of the Borrower and the Subsidiaries on a consolidated basis, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Borrower and the Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability in respect of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and the Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and the
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Effective Date.



--------------------------------------------------------------------------------



 



49

ARTICLE IV
Conditions of Lending
          The obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
          SECTION 4.01. All Credit Events. On the date of each Borrowing,
including each Borrowing of a Swingline Loan, and on the date of each issuance
of a Letter of Credit (each such event being called a “Credit Event”):
          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.05 (or such notice shall have been deemed
given in accordance with Section 2.05) or, in the case of the issuance of a
Letter of Credit, the applicable Issuing Bank and the Administrative Agent shall
have received a notice requesting the issuance of such Letter of Credit as
required by Section 2.04(b) or, in the case of the Borrowing of a Swingline
Loan, the Swingline Lender and the Administrative Agent shall have received a
notice requesting such Swingline Loan as required by Section 2.03(b).
          (b) The representations and warranties set forth in Article III shall
be true and correct in all material respects on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.
          (c) The Borrower and each other Loan Party shall be in compliance with
all the terms and provisions set forth herein and in each other Loan Document on
its part to be observed or performed, and at the time of and immediately after
such Credit Event, no Event of Default or Default shall have occurred and be
continuing.
          Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the satisfaction
of the conditions set forth in paragraphs (b) and (c) of this Section.
          SECTION 4.02. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder, and the
incorporation of Existing Letters of Credit as Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.08):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.



--------------------------------------------------------------------------------



 



50

     (b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, (i) (A) a favorable written opinion of James
Elrod, Esquire, General Counsel of the Borrower, substantially to the effect set
forth in Exhibit G-1, (B) a favorable written opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., special counsel to the Borrower, substantially
to the effect set forth in Exhibit G-2, and (C) a favorable written opinion of
Bass, Berry & Sims PLC, Tennessee counsel to the Borrower, substantially to the
effect set forth in Exhibit G-3, in each case (1) dated the date hereof,
(2) addressed to the Administrative Agent, the Issuing Banks and the Lenders,
and (3) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.
     (c) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the Borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the
Lenders, the Issuing Banks or Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent, may reasonably request.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 and paragraph (e) below.
     (e) The Collateral Requirement and the Guarantee Requirement shall have
been satisfied.
     (f) After giving effect to the Transactions occurring on the date hereof,
the Borrower and the Subsidiaries shall have outstanding no Indebtedness for



--------------------------------------------------------------------------------



 



51

borrowed money or preferred stock other than (i) Indebtedness under the Loan
Documents, (ii) the Convertible Notes and (iii) other Indebtedness permitted
under Section 6.01 (other than clause (h) thereof).
     (g) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all fees and out-of-pocket expenses
(including fees, charges and disbursements of outside counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document
or under the Fee Letter.
     (h) The Administrative Agent and each Lender shall have received all such
information as shall have been reasonably requested by it in order to enable it
to comply with the requirements of the Patriot Act and any other “know your
customer” or similar laws or regulations.
     (i) The commitments under the Existing Credit Agreement shall have been or
shall simultaneously be terminated, the principal of and all accrued interest on
all Loans outstanding under such agreement and all fees and other amounts
accrued for the accounts of or owed to the lenders thereunder shall have been or
shall simultaneously be paid in full (except that the Existing Letters of Credit
shall remain outstanding as Letters of Credit hereunder) and all Liens securing
the obligations of the Borrower and the Subsidiaries thereunder shall have been
released.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.08) at
or prior to 5:00 p.m., New York City time, on April 27, 2007 subject to
extension (by not more than 10 Business Days) by the Administrative Agent in its
sole discretion (and, in the event such conditions are not so satisfied, waived
or extended, the Commitments shall terminate at such time).
ARTICLE V
Affirmative Covenants
          The Borrower covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Subsidiaries to:



--------------------------------------------------------------------------------



 



52

          SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, in each case to the extent the failure to do so
could reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.02. Obligations and Taxes. Pay its Indebtedness and other
obligations promptly when due and in accordance with their terms (it being
understood that nothing in this Section shall require the payment of amounts for
which the Borrower or any Subsidiary is in good faith disputing its liability)
and pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.
          SECTION 5.03. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent, which shall deliver to each
Lender:
     (a) on the date that is earlier of (i) the date by which the Annual Report
on Form 10-K of the Borrower for each fiscal year is required to be filed under
the rules and regulations of the SEC and (ii) 90 days after the end of such
fiscal year, its consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows showing the financial condition
of the Borrower and its consolidated Subsidiaries as of the close of such fiscal
year and the results of its operations and the operations of such Subsidiaries
during such year, all audited by PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing reasonably acceptable to the
Required Lenders and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements



--------------------------------------------------------------------------------



 



53

fairly present the financial condition and results of operations of the Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
     (b) on the date that is the earlier of (i) the date by which the Quarterly
Report on Form 10-Q of the Borrower for each of the first three fiscal quarters
of each fiscal year is required to be filed under the rules and regulations of
the SEC and (ii) 45 days after the end of such fiscal quarter, its consolidated
balance sheets and related statements of operations, stockholders’ equity and
cash flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments;
     (c) concurrently with any delivery of financial statements under
sub-paragraph (a) or (b) above, a certificate of the accounting firm or
Financial Officer opining on or certifying such statements (which certificate,
when furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations) (i) certifying that to the
knowledge of such accounting firm or Financial Officer (x) no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (y) the passage of time will not
reveal an Event of Default or a Default and (ii) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenants contained in Sections 6.10, 6.11 and 6.12;
     (d) on or prior to each date of delivery of the Borrower’s year-end
financial statements pursuant to Section 5.03(a), the Borrower shall provide to
each Lender a business plan for the following two years, in a form satisfactory
to the Administrative Agent;
     (e) promptly after the same become publicly available, copies of all
reports (excluding, in any event, copies of press releases) which the Borrower
sends to its stockholders, and copies of all registration statements, reports on
Form 10-K, Form 10-Q or Form 8-K (or, in each case, any successor form) and
other material reports which the Borrower or any Subsidiary files with the SEC
or any successor or analogous Government Authority (other than public offerings
of securities under employee benefit plans or dividend reinvestment plans);
     (f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request (including any



--------------------------------------------------------------------------------



 



54

information requested to ensure compliance with the requirements of the Patriot
Act or any other “know your customer” or similar laws or regulations).
          SECTION 5.04. Litigation and Other Notices. Furnish to the
Administrative Agent, each Issuing Bank and each Lender prompt written notice of
the following:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of, or any written threat or written notice
of intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof, as to which there is a reasonable
likelihood of an adverse result and that could reasonably be expected to result
in a Material Adverse Effect; and
     (c) any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
          SECTION 5.05. Employee Benefits. (a) Comply in all material respects
with the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within 10 days
after any Responsible Officer of the Borrower knows that, any ERISA Event has
occurred that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and/or the
Subsidiaries in an aggregate amount exceeding $5,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.
          SECTION 5.06. Maintaining Records; Access to Properties and
Inspections. Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all requirements of law are made of
all dealings and transactions in relation to its business and activities.
Subject to the provisions of Section 9.16, each Loan Party will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the properties of the Borrower or any of the Subsidiaries upon reasonable
prior notice to the Borrower (and, unless a Default or Event of Default shall
have occurred and be continuing, on not more than two occasions during any
fiscal year) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor;
provided that whether or not a Default or Event of Default shall have occurred
and be continuing, the Borrower shall have the right to participate in all such
discussions.



--------------------------------------------------------------------------------



 



55

          SECTION 5.07. Use of Proceeds. Use the proceeds of the Loans and
request the issuance of Letters of Credit only for the purposes set forth in the
preamble to this Agreement.
          SECTION 5.08. Compliance with Environmental Laws. Comply, and use
reasonable efforts to cause all lessees and other persons occupying its
Properties to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Properties; obtain and
renew all Environmental Permits necessary for its operations and Properties
except for such non-compliance as could not reasonably be expected to result in
a Material Adverse Effect; and conduct any Remedial Action in accordance with
Environmental Laws; provided, however, that neither the Borrower nor any of the
Subsidiaries shall be required to undertake any Remedial Action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances.
          SECTION 5.09. Compliance with Laws. Comply, and cause each of its
Material Foreign Subsidiaries to comply with all laws, regulations, consent
decrees and orders of any Governmental Authority applicable to it or its
property, as qualified under this Article V, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 5.10. Further Assurances. Execute any and all further
documents, financing statements, agreements, amendments, supplements and
instruments, and take all further actions (including filing Uniform Commercial
Code and other financing or continuation statements) that may be required under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Agent may reasonably request, in order to cause the Guarantee
Requirement and the Collateral Requirement to be satisfied at all times.
ARTICLE VI
Negative Covenants
          The Borrower covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of the Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:
     (a) Indebtedness for borrowed money existing on the date hereof and set
forth in Schedule 6.01;



--------------------------------------------------------------------------------



 



56

     (b) Indebtedness created hereunder and under the other Loan Documents;
     (c) Indebtedness owing to the Borrower or any Subsidiary, and any
Indebtedness owed by the Borrower to any Subsidiary or by any Subsidiary to the
Borrower or another Subsidiary;
     (d) Guarantees by the Borrower of Indebtedness of any Wholly Owned
Subsidiary and Guarantees by any Wholly Owned Subsidiary of Indebtedness of the
Borrower or any other Wholly Owned Subsidiary;
     (e) Indebtedness consisting of purchase money Indebtedness or Capital Lease
Obligations incurred in the ordinary course of business after the date hereof;
     (f) Extensions, renewals and replacements of Indebtedness referred to in
clause (a) to the extent the principal amount of such Indebtedness is not
increased, the weighted average life to maturity of such Indebtedness is not
decreased, such Indebtedness, if subordinated to the Loans, remains so
subordinated on terms not less favorable to the Lenders and the original
obligors in respect of such Indebtedness remain the only obligors thereon;
     (g) Indebtedness created under Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities and not for speculative purposes or entered into to take
advantage of reduced interest rates by converting fixed rate obligations into
floating rate obligations; and
     (h) other Indebtedness; provided that the Leverage Ratio on a pro forma
basis as of the end of and for the most recent period of four fiscal quarters
for which financial statements shall have been delivered pursuant to
Section 5.03(a) or (b) shall not be greater than the maximum Leverage Ratio
permitted at the end of such period under Section 6.10, giving effect to such
Indebtedness as if it had been incurred at the beginning of such period (and if
the aggregate amount of such Indebtedness exceeds $50,000,000, the Borrower
shall have delivered to the Administrative Agent on or prior to the date of the
incurrence of such Indebtedness, a certificate setting forth the calculations
demonstrating such Leverage Ratio);
provided, however, that the aggregate principal amount of all outstanding
Indebtedness incurred under clause (d), (e), (f), (g) or (h) that is secured by
any asset of the Borrower or any Subsidiary shall not at any time exceed
$60,000,000 (excluding however Indebtedness of any Subsidiary acquired after the
date hereof in an aggregate principal amount for all such Indebtedness not to
exceed $200,000,000 that is secured by Liens on the assets of such Subsidiary
that are permitted by Section 6.02(c)).
          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including stock or other securities of any person,
including any



--------------------------------------------------------------------------------



 



57

Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect thereof, or assign or transfer any such income or revenues
or rights in respect thereof, except:
     (a) Liens on property or assets of the Borrower and the Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall extend only to those assets to which they extend on the date hereof
and shall secure only those obligations which they secure on the date hereof;
     (b) any Lien created under the Loan Documents;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of the Subsidiaries; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition,
(ii) such Lien does not apply to any other property or assets of the Borrower or
any of the Subsidiaries and (iii) such Lien does not materially interfere with
the intended use, occupancy and operation of any asset or property subject
thereto;
     (d) Liens for taxes, assessments, charges or levys not yet due or which are
being contested in compliance with Section 5.02;
     (e) carriers’, warehousemen’s, mechanics’, landlord’s (or lessor’s under
operating leases), materialmen’s, repairmen’s, custom and revenue authorities’,
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable beyond the applicable grace period
therefor or that are being contested in compliance with Section 5.02;
     (f) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
     (g) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, liability to insurance carriers under insurance or self-insurance
arrangements, surety and appeal bonds, performance bonds, statutory banker’s
liens on moneys held in bank accounts and other obligations of a like nature
incurred in the ordinary course of business;
     (h) zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Subsidiaries;
     (i) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of the Subsidiaries; provided that (i) such
security interests secure Indebtedness permitted by Section 6.01, (ii) such
security



--------------------------------------------------------------------------------



 



58

interests are incurred, and the Indebtedness secured thereby is created, within
180 days after such acquisition (or construction), (iii) at the time of the
creation of the Lien, the Indebtedness secured thereby does not exceed 100% of
the cost of such real property, improvements or equipment at the time of such
acquisition (or construction) and (iv) such security interests do not apply to
any other property or assets of the Borrower or any of the Subsidiaries;
     (j) Liens deemed to exist in connection with Capital Lease Obligations
permitted under Section 6.01;
     (k) attachment or judgment Liens not constituting an Event of Default under
paragraph (i) of Article VII;
     (l) Liens in favor of any Governmental Authority with respect to progress
payments under any governmental contract; and
     (m) licenses, sublicenses, leases and subleases not relating to any
financing, granted to third persons in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and the
Subsidiaries.
          SECTION 6.03. Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred; provided, however, that the
Borrower may enter into any such arrangement to the extent that the aggregate
fair market value of the property thereafter rented or leased shall not exceed
$20,000,000.
          SECTION 6.04. Investments, Loans and Advances. Purchase, hold or
acquire any capital stock, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
other investment in, any other person, except:
     (a) investments in Subsidiaries existing on the date hereof, and other
investments existing on the date hereof and set forth on Schedule 6.04(a);
     (b) repurchases by the Borrower of its common stock to the extent permitted
under Section 6.06(a)(iv);
     (c) Guarantees by the Subsidiaries of the Convertible Notes;
     (d) investments in and loans and advances to persons that are Subsidiaries
immediately prior to the making of such investments, loans or advances;
     (e) acquisitions expressly permitted under Section 6.05;



--------------------------------------------------------------------------------



 



59

     (f) Permitted Investments;
     (g) extensions of trade credit in the ordinary course of business;
     (h) loans and advances to officers and employees of the Borrower or any
Subsidiary in the ordinary course of business (including for travel,
entertainment, payroll advances and relocation expenses) in an aggregate
principal amount outstanding at any time when taken together with the aggregate
principal amount outstanding of investments made under clause (i) below shall
not exceed $20,000,000 at such time;
     (i) promissory notes or other evidences of Indebtedness received by the
Borrower from officers or employees of the Borrower or any Subsidiary (or any
loan or advance made to any Plan) in connection with the purchase of Equity
Interests in the Borrower in an aggregate principal amount outstanding at any
time when taken together with the aggregate principal amount outstanding of
investments made under clause (h) above shall exceed $20,000,000 at such time;
     (j) investments arising out of the bankruptcy of customers and suppliers;
     (k) investments, loans or advances made in connection with the development,
manufacture or distribution of pharmaceutical compounds or products or medical
devices, in each case through collaborative efforts with other pharmaceutical
companies; and
     (l) any other investment (other than an investment of the type described in
clause (h) or (i) above); provided that at the time such investment is made or
purchased, the aggregate amount of the consideration paid after the date hereof
(whether in cash, assumption of Indebtedness or property, valued at the time
each such investment is made) in respect of all such investments under this
paragraph (m) does not exceed (net of return of capital of (but not return on
capital of) any such investment) 15% of the Consolidated Net Worth of the
Borrower at such time.
          SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of related transactions
occurring within any 12 consecutive month period) all or any substantial part of
its assets (whether now owned or hereafter acquired) or any capital stock of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of related transactions occurring within any 12 consecutive month period)
assets that are substantial in relation to the Borrower and the Subsidiaries
taken as a whole (including by means of a merger or consolidation in which the
surviving person is the Borrower or a Wholly Owned Subsidiary), except that
(a) the Borrower and any of the Subsidiaries may purchase and sell inventory in
the ordinary course of business; (b) the Borrower or any of the Subsidiaries may
purchase or license pharmaceutical products from any third party and may license
compounds and purchase



--------------------------------------------------------------------------------



 



60

intellectual property from any third party in the ordinary course of business;
it being agreed that any such license or purchase for which the aggregate amount
of consideration paid exceeds $100,000,000 shall be treated as an acquisition
subject to the requirements of clause (c) hereof; (c) if (i) at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, and (ii) in the event the aggregate amount of
consideration paid exceeds $100,000,000, the Borrower shall have delivered to
the Administrative Agent calculations demonstrating pro forma compliance with
the covenants contained in Sections 6.10, 6.11 and 6.12 as of the end of and for
the most recent period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 5.03(a) or (b), giving effect to
such acquisition and the incurrence of any related Indebtedness as if they had
occurred at the beginning of such period, the Borrower or any of the
Subsidiaries may acquire assets that are substantial in relation to the Borrower
and the Subsidiaries taken as a whole (including by means of a merger or
consolidation in which the surviving person is the Borrower or a Wholly Owned
Subsidiary) if the consideration paid in such acquisition consists of one or
more of the following: (A) common stock of the Borrower or (B) cash in an amount
equal to proceeds of Indebtedness permitted under Section 6.01(h) or the
proceeds of any issuance by the Borrower of its common stock (but only, in the
case of clause (B), if such proceeds were received within 12 months prior to
such acquisition) or (C) cash or other consideration (but only, in the case of
clause (C), if at the time such acquisition is made, the Leverage Ratio shall
not be greater than 3.5 to 1.0, on a pro forma basis as of the end of and for
the most recent period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 5.03(a) or (b), giving effect to
such acquisition and the incurrence of any related Indebtedness as if they had
occurred at the beginning of such period (and if the aggregate amount of such
cash or other consideration exceeds $100,000,000, the Borrower shall have
delivered to the Administrative Agent on or prior to the date of the
consummation of such acquisition, a certificate setting forth the calculations
demonstrating such Leverage Ratio)); (d) if at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing (i) any Wholly Owned Subsidiary may merge into the Borrower in
a transaction in which the Borrower is the surviving corporation and (ii) any
Wholly Owned Subsidiary may merge into or consolidate with any other Wholly
Owned Subsidiary in a transaction in which the surviving entity is a Wholly
Owned Subsidiary and no person other than the Borrower or a Wholly Owned
Subsidiary receives any consideration; and (e) the Borrower or any of the
Subsidiaries may sell, transfer, lease or otherwise dispose of assets with a
fair market value (as reasonably determined by the board of directors or senior
management of the Borrower) that individually, for each asset so disposed of,
does not exceed $20,000,000 and in the aggregate, for all assets so disposed of
by the Borrower and all the Subsidiaries during any fiscal year, do not exceed
$50,000,000; provided, however, the contemplated sale to Inyx, Inc. pursuant to
that certain Summary of Terms, dated March 7, 2007 by and between Inyx, Inc. and
King Pharmaceuticals, Inc. shall be permitted and shall otherwise be excluded
from the dollar limitations set forth in this Section 6.05(e).
          SECTION 6.06. Dividends and Distributions; Restrictions on Ability of
Subsidiaries to Pay Dividends. (a) Declare or pay, directly or indirectly, any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash,



--------------------------------------------------------------------------------



 



61

property, securities or a combination thereof, with respect to any shares of its
capital stock or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary to purchase or acquire) any shares
of any class of its capital stock or set aside any amount for any such purpose;
provided, however, that (i) the Borrower may declare and pay dividends or make
other distributions on its capital stock to the extent made solely with common
stock of the Borrower; (ii) (x) any Subsidiary may declare and pay dividends or
make other distributions on its capital stock and (y) the Borrower may declare
and pay dividends or make other distributions on its capital stock in an
aggregate amount up to $10,000,000; provided that no Event of Default shall have
occurred and be continuing; (iii) the Borrower may grant options, and distribute
shares of capital stock upon the exercise of options, pursuant to the terms of
any stock option plan for employees of King Pharmaceuticals, Inc. (or its
Subsidiaries) and or any non-employee director stock option plan; and (iv) so
long as no Default or Event of Default shall exist, (A) the Borrower may
repurchase fractional shares of common stock of the Borrower; (B) the Borrower
may repurchase shares of common stock of the Borrower for cash for an aggregate
purchase price for all such repurchases under this clause (B) not to exceed
$100,000,000; and (C) the Borrower may repurchase for cash shares of common
stock of the Borrower for an aggregate purchase price in excess of the
$100,000,000 limit set forth in clause (B) provided that with respect to
repurchases under this clause (C) that no Revolving Loan shall be outstanding at
the time of any such repurchase and the cash used to effect any such additional
repurchase or series of related repurchases shall constitute (x) no more than
80% of the cash (including for purposes of calculating the amount thereof
Permitted Investments described in clauses (a) through (h) and (j) of the
definition of “Permitted Investments”) held by the Borrower immediately prior to
such repurchase (or prior to the initial repurchase in a series of related
repurchases) that is not subject to any Lien or any other restriction on the use
thereof (other than any Lien or restriction under the Loan Documents) and
(y) when taken together with the aggregate purchase price for all repurchases
made under this clause (C) from the date hereof through the date of such
repurchase, no more than 80% of the greatest amount of cash (calculated as in
clause (x)) held by the Borrower on December 31, 2006, or at the end of any
fiscal quarter ending after the date hereof, that was not subject to any Lien or
any other restriction on the use thereof (other than any Lien or restriction
under the Loan Documents).
          (b) Permit any Subsidiary, directly or indirectly, to create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Subsidiary to (i) pay any
dividends or make any other distributions on its capital stock or any other
equity interest or (ii) make or repay any loans or advances to the Borrower or
to any other Subsidiary.
          SECTION 6.07. Transactions with Affiliates. Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
that (a) this Section shall not apply to transactions solely among the Borrower
and the Subsidiaries and (b) the Borrower or any Subsidiary may engage in any of
the foregoing transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the



--------------------------------------------------------------------------------



 



62

Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties.
          SECTION 6.08. Business of Borrower and Subsidiaries. Engage to any
material extent at any time in any business or business activity other than the
business currently conducted by it and business activities reasonably incidental
thereto.
          SECTION 6.09. Fiscal Year. Change the end of its fiscal year from
December 31 to any other date.
          SECTION 6.10. Leverage Ratio. Permit the Leverage Ratio at any time to
be in excess of 3.50 to 1.00.
          SECTION 6.11. Consolidated Interest Expense Coverage Ratio. Permit the
Consolidated Interest Expense Coverage Ratio for any four-fiscal-quarter period
ending after the date hereof to be less than 3.00 to 1.00.
          SECTION 6.12. Consolidated Net Worth. Permit Consolidated Net Worth at
any time to be less than the sum of (i) $1,500,000,000 plus (ii) 50% of
Consolidated Net Income for each fiscal quarter ended after the date hereof
(excluding any fiscal quarter for which Consolidated Net Income shall have been
negative).
          SECTION 6.13. Amendment of Material Documents. Amend, modify or waive
any of its rights under any agreement or instrument to which the Borrower or any
of the Subsidiaries is party in respect of Indebtedness of the Borrower or any
Subsidiary the aggregate principal amount of which exceeds $30,000,000, if any
such amendment, modification or waiver could reasonably be expected to result in
a Material Adverse Effect or to be adverse to the rights or interests of the
Lenders in any material respect.
          SECTION 6.14. Prepayments, Redemptions and Repurchases of Debt. Make
or commit to make any payment (including by way of payment, prepayment,
redemption, purchase or defeasance), whether in cash, property, securities or a
combination thereof, other than scheduled (or with respect to senior
indebtedness held by a person that is not an Affiliate of the obligor,
mandatory) payments of principal and interest as and when due (to the extent not
prohibited by applicable subordination provisions), in respect of any
Indebtedness for borrowed money (other than Indebtedness under the Loan
Documents and intercompany Indebtedness) of the Borrower and/or any Subsidiary,
except for (a) payments, whether in cash, property or securities, or a
combination thereof, of up to $100,000,000 in aggregate principal amount of
Indebtedness of the Borrower and/or any Subsidiary (excluding payments on the
Convertible Notes), (b) payments made in cash on the Convertible Notes upon any
conversion thereof that do not exceed the aggregate principal amount of the
Convertible Notes so converted, (c) payments made in common stock of the
Borrower on the Convertible Notes upon the conversion thereof, (d) any payment
in connection with the replacement of Indebtedness of the Borrower and/or any
Subsidiary with Indebtedness of the same borrower or issuer having a maturity no
earlier and an amount no greater than the replaced Indebtedness and benefiting
from no Guarantee or collateral beyond that



--------------------------------------------------------------------------------



 



63

supporting the replaced Indebtedness and (e) any payment on Indebtedness of the
Borrower or any Subsidiary that is made at a time when no Revolving Loan is
outstanding.
ARTICLE VII
Events of Default
          In case of the happening of any of the following events (“Events of
Default”):
     (a) any representation or warranty made or deemed made in or in connection
with any Loan Document or the Borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
     (b) default shall be made in the payment of any principal of any Loan or
any reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan or any
Fee or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days after telephonic or written notice of such default;
     (d) default shall be made in the due observance or performance by the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) or 5.04(a) or in Article VI;
     (e) default shall be made in the due observance or performance by the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;
     (f) (i) the Borrower or any of the Subsidiaries shall fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $25,000,000 when and as the same shall become
due and payable, or (ii) the Borrower or any of the Subsidiaries shall fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness, or
any other event or condition shall occur, if the effect of any failure or other
event or condition referred to in this clause (ii) is to cause, or to permit the
holder or



--------------------------------------------------------------------------------



 



64

holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due or to be required to be repurchased or redeemed prior
to its stated maturity;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Subsidiaries, or of a substantial part of
the property or assets of the Borrower or a Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of the Subsidiaries or
for a substantial part of the property or assets of the Borrower or a Subsidiary
or (iii) the winding-up or liquidation of the Borrower or any of the
Subsidiaries; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
     (h) the Borrower or any of the Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of the Subsidiaries or for a substantial part of the property or assets of the
Borrower or any of the Subsidiaries, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
     (i) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 shall be rendered against the Borrower, any of the
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Borrower or any of the Subsidiaries to
enforce any such judgment;
     (j) an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
the Borrower in an aggregate amount exceeding $25,000,000;
     (k) any Guarantee purported to be created by the Guarantee Agreement shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid and enforceable Guarantee of the Obligations, or any security



--------------------------------------------------------------------------------



 



65

interest purported to be created by any Security Document shall cease to be, or
shall be asserted by the Borrower or any other Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
(i) maintain possession of certificates representing securities pledged under
the Pledge Agreement or (ii) file or record any financing statement delivered to
the Collateral Agent by the Borrower; or
     (l) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          In order to expedite the transactions contemplated by this Agreement,
Credit Suisse, Cayman Islands Branch, is hereby appointed to act as
Administrative Agent and Collateral Agent on behalf of the Lenders and the
Issuing Banks (for purposes of this Article VIII, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Administrative
Agent”). Each of the Lenders and Issuing Banks and each assignee of any such
Lender or Issuing Bank, hereby irrevocably authorizes the Administrative Agent
to take such actions on behalf of such Lender or Issuing Bank or such assignee
and to exercise such powers as are specifically delegated to the Administrative
Agent by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized by the Lenders and the
Issuing



--------------------------------------------------------------------------------



 



66

Banks, without hereby limiting any implied authority, (a) to receive on behalf
of the Lenders and the Issuing Banks all payments of principal of and interest
on the Loans, all payments in respect of L/C Disbursements and all other amounts
due to the Lenders hereunder, and promptly to distribute to each Lender or
Issuing Bank its proper share of each payment so received; (b) to give notice on
behalf of each of the Lenders to the Borrower of any Event of Default specified
in this Agreement of which the Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by the Borrower or any other Loan Party pursuant to this Agreement or the other
Loan Documents as received by the Administrative Agent. Without limiting the
generality of the foregoing, the Administrative Agent is hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents.
          Neither the Administrative Agent nor any of its respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his own gross negligence or wilful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Borrower or any other Loan Party of any of the terms,
conditions, covenants or agreements contained in any Loan Document. The
Administrative Agent shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or any other Loan Documents, instruments or agreements. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper person or persons. Neither the Administrative Agent nor any of its
respective directors, officers, employees or agents shall have any
responsibility to the Borrower or any other Loan Party on account of the failure
of or delay in performance or breach by any Lender or Issuing Bank of any of its
obligations hereunder or to any Lender or Issuing Bank on account of the failure
of or delay in performance or breach by any other Lender or Issuing Bank or the
Borrower or any other Loan Party of any of their respective obligations
hereunder or under any other Loan Document or in connection herewith or
therewith. The Administrative Agent may execute any and all duties hereunder by
or through agents or employees and shall be entitled to rely upon the advice of
legal counsel selected by it with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel.
          The Lenders hereby acknowledge that the Administrative Agent shall not
be under any duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement unless it shall be requested in
writing to do so by the



--------------------------------------------------------------------------------



 



67

Required Lenders. In addition, for the avoidance of doubt, the Lenders hereby
acknowledge that none of the Arranger, Co-Syndication Agents, Co-Documentation
Agents or Managing Agent shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, Swingline Lender, a
Lender or Issuing Bank hereunder.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by notifying the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor which, unless
an Event of Default shall have occurred and be continuing at the time of such
appointment, shall be acceptable to the Borrower. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank, and which, unless an Event of
Default shall have occurred and be continuing at the time of such appointment,
shall be acceptable to the Borrower. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.
          With respect to the Loans made by it hereunder, the Administrative
Agent in its individual capacity and not as the Administrative Agent shall have
the same rights and powers as any other Lender and may exercise the same as
though it were not the Administrative Agent, and the Administrative Agent and
their Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any of the Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent.
          Each Lender agrees (a) to reimburse the Administrative Agent, on
demand, in the amount of its Pro Rata Percentage of any expenses incurred for
the benefit of the Lenders by the Administrative Agent, including counsel fees
and compensation of agents and employees paid for services rendered on behalf of
the Lenders, that shall not have been reimbursed by the Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of its Pro Rata
Percentage, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against it in its capacity as the Administrative Agent or any of
them in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document,



--------------------------------------------------------------------------------



 



68

to the extent the same shall not have been reimbursed by the Borrower or any
other Loan Party; provided that no Lender shall be liable to the Administrative
Agent or any such other indemnified person for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Administrative Agent or any of its
directors, officers, employees or agents. Each Lender agrees to reimburse each
Issuing Bank and its directors, officers, employees and agents, in each case, to
the same extent and subject to the same limitations as provided above for the
Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Notices and other communications provided for
herein and in the other Loan Documents shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
     (a) if to the Borrower, to it at 501 Fifth Street, Bristol, TN 37620,
Attention of Randy Sharrow (Facsimile No. (423) 990-0951), with a copy to James
Elrod at the above address (Facsimile No. (423) 990-2566);
     (b) if to the Administrative Agent, to Credit Suisse, Global Business
Center, 7200 Kit Creek Road, Building 11, Research Triangle Park, NC 27709,
Attention of Robert Buzenberg (Facsimile No. (212) 322-2291); and
     (c) if to a Lender, to it at its address (or facsimile number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto; and
     (d) if to an Issuing Bank, to it at its address (or facsimile number set
forth on Schedule 2.01 or in the Issuing Bank Agreement pursuant to which such
person became an Issuing Bank.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if



--------------------------------------------------------------------------------



 



69

delivered by hand or overnight courier service, or sent by facsimile, or on the
date that is five (5) Business Days after dispatch by certified or registered
mail, if mailed, in each case delivered, sent or mailed (properly addressed) to
such party, as provided in this Section or in accordance with the latest
unrevoked direction from such party in accordance with this Section; provided,
however, that all notices and communications given to any party hereto in
accordance with the provisions of Article II shall either be delivered by hand
or overnight courier service and sent by facsimile and shall be deemed to have
been given on the date on which they are received.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Banks, regardless of any investigation made by the Lenders or the
Issuing Banks or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments or the L/C Commitments have not been terminated. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or Issuing Bank.
          SECTION 9.03. Binding Effect. This Agreement shall become effective
and legally binding on the parties hereto when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, the Administrative
Agent, the Issuing Banks or the Lenders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.
          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of any or all of its Commitments and the Loans at the time owing to
it); provided, however, that (i) except in the case of an assignment to another
Lender or an Affiliate or Related Fund of the assigning Lender or another
Lender, (x) the Borrower, unless an Event of Default shall have occurred and be
continuing, and the Administrative Agent (and, in the case of



--------------------------------------------------------------------------------



 



70

any assignment of a Revolving Credit Commitment, each Issuing Bank and the
Swingline Lender) must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld) and (y) the amount of the
Commitments of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 (or, if less,
the entire remaining amount of such Lender’s Commitments) and (ii) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any tax form as required by the Internal
Revenue Service. Upon acceptance and recording pursuant to paragraph (e) of this
Section and payment of the processing and recording fee referred to therein,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least five Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement, other than
any claims by the Borrower for violations by such Lender of the provisions of
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to
any Fees accrued for its account and not yet paid).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitments, and the outstanding balances of its Loans, without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any of the Subsidiaries or
the performance or observance by the Borrower or any of the Subsidiaries of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.03 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and



--------------------------------------------------------------------------------



 



71

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, all L/C Disbursements,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be prima facie evidence of the matters recorded therein and
the Borrower, the Administrative Agent, the Issuing Banks, the Collateral Agent
and the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register and any
Assignments and Acceptances delivered to the Administrative Agent pursuant to
this Section 9.04(d) shall be available for inspection by the Borrower, the
Issuing Banks, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and any tax form required by the Internal Revenue Service, a
processing and recordation fee of $3,500 and, if required, the written consent
of the Borrower, the Swingline Lender, each Issuing Bank and the Administrative
Agent to such assignment, the Administrative Agent shall (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower, Lenders, each
Issuing Bank and the Swingline Lender. No assignment shall be effective unless
it has been recorded in the Register as provided in this paragraph (e).
          (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, any Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the provisions contained in Sections 2.14, 2.16 and
2.20 to the same extent as if they were Lenders; provided that no participant
shall be entitled to receive any greater amount pursuant to Section 2.14 or 2.20
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation



--------------------------------------------------------------------------------



 



72

transferred by such transferor Lender to such participant had no such transfer
occurred and (iv) the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans, increasing or extending the Commitments or
releasing all or substantially all the Guarantors or the Collateral).
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16 and, in the case of any assignee, the Administrative Agent shall
provide the Borrower with an execution copy of such agreement.
          (h) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such an assignment to a Federal Reserve Bank, the Borrower
shall, at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a promissory note or notes evidencing the Loans made to the
Borrower by the assigning Lender hereunder.
          (i) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In



--------------------------------------------------------------------------------



 



73

furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary in this Section, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of the SPC.
          (j) The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent,
each Issuing Bank and each Lender, and any attempted assignment without such
consent shall be null and void.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Arranger, the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Swingline Lender in
connection with the preparation and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Arranger, the Administrative Agent, the Collateral Agent or any Issuing Bank or
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Arranger, the Administrative Agent and the Collateral Agent,
and, in connection with any such enforcement or protection, the reasonable fees,
charges and disbursements of any other outside counsel for the Arranger, the
Administrative Agent, the Collateral Agent or any Lender.
          (b) The Borrower agrees to indemnify the Arranger, the Administrative
Agent, the Collateral Agent, each Lender and Issuing Bank, the Swingline Lender
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses,
including reasonable outside counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective



--------------------------------------------------------------------------------



 



74

obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or
issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) except to the extent arising in respect of real property
owned by such Indemnitee other than as a result of any foreclosure or similar
proceeding under the Loan Documents or arising solely as a result of activities
of such Indemnitee other than its activities under the Loan Documents, any
actual or alleged presence, Release or threatened Release of Hazardous Materials
on any property presently or formerly owned, leased or operated by the Borrower
or any of the Subsidiaries, or any Environmental Claim related in any way to the
Borrower or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.
          (c) The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender or Issuing Bank.
All amounts due under this Section shall be payable on written demand therefor.
          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding payroll and related trust fund accounts) at any time held and
other indebtedness at any time owing by such Lender (or its Affiliates) to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          SECTION 9.07. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND



--------------------------------------------------------------------------------



 



75

PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendments. (a) No failure or delay of the
Borrower, the Administrative Agent, the Collateral Agent or any Issuing Bank or
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Borrower, the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified other than
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or, in the case of any other Loan Document, by the Loan
Parties party thereto and the Administrative Agent or the Collateral Agent, as
the case may be, with the consent of the Required Lenders. No agreement referred
to in the preceding sentence shall (i) decrease the principal amount, or extend
the maturity, of any scheduled date of payment or date for reimbursement of or
any date for the payment of any interest on, any Loan or L/C Disbursement, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement or decrease the amount, or extend any
scheduled date of payment, of any Fees, without the prior written consent of
each Lender affected thereby, (ii) increase or extend any Commitment or decrease
or extend the date for payment of the Commitment Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the provisions of
Section 2.17 or 9.04(j), the provisions of this Section (other than to impose
additional restrictions on amendments) or the definition of the term “Required
Lenders” without the prior written consent of each Lender, (iv) release any
Guarantor (A) whose total assets represent at the time of such release more than
10% of the total assets of the Borrower and its consolidated Subsidiaries or
(B) whose total revenues represent at the time of such release more than 10% of
the total revenues of the Borrower and its consolidated Subsidiaries or all or
substantially all the Collateral without the prior written consent of each
Lender or (v) amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, such Issuing Bank or
the Swingline Lender.



--------------------------------------------------------------------------------



 



76

          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
          SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents, except as expressly agreed therein. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the



--------------------------------------------------------------------------------



 



77

invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each
party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.
          (b) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (c) Each party hereto irrevocably consents to service of process in
any manner permitted by applicable law.
          SECTION 9.16. Confidentiality; Material Non-Public Information.
(a) The Administrative Agent, the Collateral Agent, each Issuing Bank and each
of the Lenders agrees to keep confidential (and to cause the persons referred to
in clause (a) below to keep confidential) the Information (as defined below) and
all copies thereof,



--------------------------------------------------------------------------------



 



78

extracts therefrom and analyses or other materials based thereon, except that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
shall be permitted to disclose Information (a) to such of its respective
officers, directors, employees, agents, affiliates and representatives as need
to know such Information, (b) to any direct or indirect counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors to such contractual
counterparty agree to be bound by the provisions of this Section), (c) to the
extent requested by any regulatory authority, including the National Association
of Insurance Commissioners or any successor entity thereto, (d) to the extent
otherwise required by applicable laws and regulations or by any subpoena or
similar legal process, (e) in connection with any suit, action or proceeding
(i) relating to the enforcement of its rights hereunder or under the other Loan
Documents or (ii) for purposes of establishing a “due diligence” defense or
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower; provided, however,
that the Administrative Agent, the Collateral Agent, any Issuing Bank and/or any
Lender, as the case may be, shall, to the extent possible and permitted by law,
provide the Borrower with reasonable prior notice of any disclosure of
information referred to in clauses (d) and (e) above to allow the Borrower to
seek a protective order preventing such disclosure. For the purposes of this
Section, “Information” shall mean all financial statements, certificates,
reports, plans, agreements and information (including all analyses, compilations
and studies prepared by the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender based on any of the foregoing) that are received from
the Borrower and related to the Borrower, any shareholder of the Borrower or any
employee, customer or supplier of the Borrower, other than any of the foregoing
that were available to the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to its disclosure
thereto by the Borrower. The parties agree that money damages would not be a
sufficient remedy for breach of this Section, and that in addition to all other
remedies available at law or in equity, the Borrower shall be entitled to seek
equitable relief, including injunction and specific performance, without proof
of actual damages. The provisions of this Section shall remain operative and in
full force and effect regardless of the expiration and term of this Agreement.
          (b) Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non-public information concerning the
Borrower, the other Loan Parties and their Related Parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.
          (c) All Information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower, the other
Loan Parties and their



--------------------------------------------------------------------------------



 



79

Related Parties or their respective securities. Accordingly, each Lender
represents to the Borrower and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal and state securities
laws.
          SECTION 9.17. Releases of Guarantors and Collateral.
(a) Notwithstanding any contrary provision herein or in any other Loan Document,
if the Borrower shall request the release under the Guarantee Agreement or the
Security Documents of any Subsidiary or of any Equity Interests included in the
Collateral to be sold or otherwise disposed of (including through the sale or
disposition of any Subsidiary owning any such Subsidiary or Collateral) to a
person other than the Borrower or a Subsidiary in a transaction permitted under
the terms of this Agreement and shall deliver to the Collateral Agent a
certificate to the effect that such sale or other disposition and the
application of the proceeds thereof will comply with the terms of this
Agreement, the Collateral Agent, if satisfied that such certificate is correct,
shall, without the consent of any Lender, execute and deliver all such
instruments, releases, financing statements or other agreements, and take all
such further actions, as shall be necessary to effectuate the release of such
Subsidiary or such Equity Interests substantially simultaneously with or at any
time after the completion of such sale or other disposition.
          (b) Notwithstanding any provision herein or in any other Loan
Document, the Collateral Agent is hereby authorized and directed to release, and
shall release, the Collateral from the security interests created by the
Security Documents upon the satisfaction of the following conditions precedent
(the “Release Conditions”), and subject to the reinstatement of such Liens as
provided in paragraphs (c) or (d) below:
     (i) the Borrower shall have given notice to the Collateral Agent at least
15 days prior to the proposed release date (the “Release Date”), specifying the
proposed Release Date;
     (ii) as of the Release Date, (A) the Ratings shall be BBB- or better by S&P
and Baa3 or better by Moody’s, (B) neither of such Ratings shall be under review
for possible downgrade and (C) the Borrower shall not have been placed on credit
watch with negative implications by either such rating agency;
     (iii) no Default or Event of Default shall have occurred and be continuing
as of the Release Date; and
     (iv) on the Release Date, the Administrative Agent shall have received a
certificate, dated the Release Date and executed on behalf of the Borrower by a
Responsible Officer thereof, confirming the satisfaction of the Release
Conditions set forth in clauses (i), (ii) and (iii) above.
Any such release shall be without recourse to, or representation or warranty by,
the Collateral Agent or any Lender and shall not require the consent of any
Lender. Subject



--------------------------------------------------------------------------------



 



80

to the satisfaction of the conditions set forth in this paragraph (b), on and
after the Release Date, the Collateral Agent shall execute and deliver all such
instruments, releases, financing statements or other agreements, and take all
such further actions, as shall be necessary to effectuate the release of
Collateral required by this paragraph.
          (c) If, following any release of Collateral pursuant to paragraph
(b) above, any Lien securing any Indebtedness is to be created on any Equity
Interests that would have been required, but for the satisfaction of the Release
Conditions, to be pledged under the Pledge Agreement, the Borrower shall
promptly notify the Collateral Agent and promptly take or cause the applicable
Guarantor to take all such actions as shall be reasonably requested by the
Collateral Agent so that the Lenders will have the benefit of such other Lien at
least equally and ratably with the other obligations secured thereby.
          (d) If, following any release of Collateral pursuant to paragraph
(b) above, one or more of the conditions specified in clause (ii) of paragraph
(b) above shall cease to be satisfied and the Required Lenders shall so direct
in a written notice to the Collateral Agent and the Borrower, the requirements
of Section 5.10 shall again become applicable and the Borrower shall promptly
take and cause the Subsidiaries to take all such actions as shall be necessary
or as the Collateral Agent shall reasonably request to cause the Collateral
Requirement to be satisfied.
          (e) Without limiting the provisions of Section 9.05, the Borrower
shall reimburse the Collateral Agent and the Administrative Agent for all
reasonable costs and expenses, including reasonable attorney’s fees and
disbursements, incurred by any of them in connection with any action
contemplated by this Section.
          SECTION 9.18. Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower, for itself and the Subsidiaries, that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and the Subsidiaries,
which information includes the name and address of the Borrower and the
Subsidiaries and other information that will allow such Lender to identify the
Borrower and the Subsidiaries in accordance with the Patriot Act.
          SECTION 9.19. No Fiduciary Duty. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby or by any other Loan Document and any communications in
connection therewith, the Borrower, the Subsidiaries and their Affiliates, on
the one hand, and the Administrative Agent, the Issuing Banks, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Issuing Banks, the Lenders or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.
          SECTION 9.20. Waiver of Notice Period in connection with Termination
of the Commitments under the Existing Credit Agreement. Each Lender that is a
party to the Existing Credit Agreement hereby waives the prior notice required
for the termination of the commitments under the Existing Credit Agreement.





--------------------------------------------------------------------------------



 



            Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


KING PHARMACEUTICALS, INC.,
      By:   /s/ Brian A. Markison         Name:   Brian A. Markison       
Title:   President & Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

            Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
individually and as Administrative Agent
      By:   /s/ Phillip Ho         Name:   Phillip Ho        Title:   Director 
   

                  By:   /s/ Shaheen Malik         Name:   Shaheen Malik       
Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement
UBS SECURITIES LLC, as Co-Syndication Agent,

             
By
  /s/ Richard L. Tavrow   /s/   David B. Julie
 
           
 
  Name: Richard L. Tavrow
Title: Director Banking Products Services, US       David B. Julie
Associate Director Banking Products
Services, US

 



--------------------------------------------------------------------------------



 



            Lender Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


Name of Institution:


UBS Loan Finance LLC
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director Banking Products Services, US     

            For any Institution requiring a second signature line:
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Associate Director Banking Products Services, US   

 



--------------------------------------------------------------------------------



 



         

            Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


CITIGROUP GLOBAL MARKETS INC., individually
and as Co-Documentation Agent,
      By:   /s/ Thomas Hackett         Name:   Thomas Hackett, Director       
Title:   Citigroup – Atlanta   

 



--------------------------------------------------------------------------------



 



         

            Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


BANK OF AMERICA, NA, individually and as Co-Syndication Agent,
      By:   /s/ Gabriela B. Millhorn         Name:   Gabriela B. Millhorn       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


WACHOVIA BANK, NATIONAL ASSOCIATION,
individually and as Co-Documentation Agent,
      By:   /s/ Jeanette Griffin         Name:   Jeanette Griffin       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


THE ROYAL BANK OF SCOTLAND PLC, individually
and as Co-Documentation Agent,
      By:   /s/ Iain Stewart         Name:   Iain Sewart        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


U.S. BANK NATIONAL ASSOCIATION, individually
and as Managing Agent,
      By:   /s/ Thomas A. Heokman         Name:   Thomas A. Heokman       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Lender Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


Name of Institution:


JPMORGAN CHASE BANK, N.A.
      By:   /s/ Stephanie Parker         Name:   Stephanie Parker       
Title:   Executive Director     

            For any Institution requiring a second signature line:
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            Lender Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


Name of Institution:


First Tennessee Bank National Association
      By:   /s/ Freddie H. Malone         Name:   Freddie H. Malone       
Title:   Vice President     

            For any Institution requiring a second signature line:
      By:   Not Required         Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            Lender Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


Name of Institution:


Bank Hapoalim B.M.
      By:   /s/ Charles McLaughlin         Name:   Charles McLaughlin       
Title:   Senior Vice President     

            For any Institution requiring a second signature line:
      By:   /s/ James P. Surless         Name:   James P. Surless       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Lender Signature Page to King Pharmaceuticals, Inc.
2007 Credit Agreement


Name of Institution:


Chang Hwa Commerical Bank, Ltd., New York Branch
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   VP &
General Manager     

            For any Institution requiring a second signature line:
      By:           Name:           Title:        

 